Exhibit 10.16

 

--------------------------------------------------------------------------------

COMPETITIVE ADVANCE AND REVOLVING CREDIT AGREEMENT

 

among

 

GANNETT CO., INC.,

 

The Several Lenders

from Time to Time Parties Hereto,

 

BANK OF AMERICA, N.A.,

as Administrative Agent,

 

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

 

and

 

BARCLAYS BANK PLC,

as Documentation Agent

 

Dated as of December 13, 2004

and effective as of January 5, 2005

 

--------------------------------------------------------------------------------

BANC OF AMERICA SECURITIES LLC

and

J.P. MORGAN SECURITIES INC.,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I Definitions

   1

Section 1.1

 

Defined Terms

   1

Section 1.2

 

Other Definitional Provisions.

   11

ARTICLE II Amount and Terms of the Facilities

   11

Section 2.1

 

Revolving Credit Commitments

   11

Section 2.2

 

Procedure for Revolving Credit Borrowing

   12

Section 2.3

 

Competitive Borrowings.

   13

Section 2.4

 

Termination or Reduction of Commitments

   15

Section 2.5

 

Optional Prepayments

   16

Section 2.6

 

Conversion and Continuation Options

   16

Section 2.7

 

Minimum Amounts of Eurodollar Borrowings

   17

Section 2.8

 

Repayment of Loans; Evidence of Debt

   17

Section 2.9

 

Interest Rates and Payment Dates

   17

Section 2.10

 

Fees

   18

Section 2.11

 

Computation of Interest and Fees

   19

Section 2.12

 

Inability to Determine Interest Rate

   19

Section 2.13

 

Pro Rata Treatment and Payments

   19

Section 2.14

 

Requirements of Law

   21

Section 2.15

 

Taxes

   22

Section 2.16

 

Indemnity

   23

Section 2.17

 

Change of Lending Office

   24

Section 2.18

 

Replacement of Lenders

   24

ARTICLE III Representations and Warranties

   25

Section 3.1

 

Organization; Powers

   25

Section 3.2

 

Financial Condition; No Material Adverse Effect

   25

Section 3.3

 

Properties

   25

Section 3.4

 

Litigation

   26

Section 3.5

 

No Conflicts

   26

Section 3.6

 

Taxes

   26

Section 3.7

 

Authorization; Enforceability

   26

Section 3.8

 

Environmental Matters

   26

Section 3.9

 

No Change

   26

Section 3.10

 

Federal Regulations

   27

Section 3.11

 

No Default

   27

Section 3.12

 

Investment Company Act; Federal Regulations

   27

 

ii



--------------------------------------------------------------------------------

ARTICLE IV Conditions

   27

ARTICLE V Affirmative Covenants.

   28

Section 5.1

 

Financial Statements and Other Information

   28

Section 5.2

 

Payment of Obligations

   29

Section 5.3

 

Books and Records; Inspection Rights

   29

Section 5.4

 

Notices of Material Events

   29

Section 5.5

 

Existence; Conduct of Business

   29

Section 5.6

 

Maintenance of Properties; Insurance

   29

Section 5.7

 

Compliance with Laws

   30

Section 5.8

 

Debt Ratings

   30

ARTICLE VI Negative Covenants

   30

Section 6.1

 

Liens

   30

Section 6.2

 

Fundamental Changes

   31

Section 6.3

 

Shareholders’ Equity

   31

ARTICLE VII Events of Default

   31

Section 7.1

 

Events of Default

   31

Section 7.2

 

Remedies

   32

ARTICLE VIII The Administrative Agent

   33

Section 8.1

 

Appointment

   33

Section 8.2

 

Delegation of Duties

   33

Section 8.3

 

Exculpatory Provisions

   33

Section 8.4

 

Reliance by Administrative Agent

   33

Section 8.5

 

Notice of Default

   34

Section 8.6

 

Non–Reliance on Administrative Agent and Other Lenders

   34

Section 8.7

 

Indemnification

   35

Section 8.8

 

Agent in Its Individual Capacity

   35

Section 8.9

 

Successor Administrative Agent

   35

Section 8.10

 

Syndication Agent and Documentation Agent

   36

ARTICLE IX Miscellaneous

   36

Section 9.1

 

Amendments and Waivers

   36

Section 9.2

 

Notices

   37

Section 9.3

 

No Waiver; Cumulative Remedies

   38

Section 9.4

 

Survival of Representations and Warranties

   38

Section 9.5

 

Payment of Expenses and Taxes

   38

Section 9.6

 

Successors and Assigns; Participations and Assignments

   39

Section 9.7

 

Adjustments; Set–off

   41

Section 9.8

 

Counterparts

   42

Section 9.9

 

Severability

   42

 

iii



--------------------------------------------------------------------------------

 

Section 9.10

 

Integration

   42

Section 9.11

 

GOVERNING LAW

   42

Section 9.12

 

Submission To Jurisdiction; Waivers

   43

Section 9.13

 

Acknowledgements

   43

Section 9.14

 

Confidentiality

   43

Section 9.15

 

USA PATRIOT Act

   44

 

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.1   Commitments EXHIBITS A   Form of Addendum B   Form of Assignment and
Acceptance C-1   Form of Competitive Bid Request C-2   Form of Invitation for
Competitive Bids C-3   Form of Competitive Bid C-4   Form of Competitive Bid
Accept/Reject Letter D-1   Form of New Lender Supplement D-2   Form of
Incremental Facility Activation Notice E   Form of Exemption Certificate F  
Form of Opinion of Nixon Peabody LLP G   Form of Compliance Certificate

 

v



--------------------------------------------------------------------------------

COMPETITIVE ADVANCE AND REVOLVING CREDIT AGREEMENT, dated as of December 13,
2004 and effective as of January 5, 2005, among GANNETT CO., INC., a Delaware
corporation (“Gannett”), the several banks and other financial institutions from
time to time parties to this Agreement (the “Lenders”), BANK OF AMERICA, N.A.,
as administrative agent for the Lenders hereunder (in such capacity, the
“Administrative Agent”), JPMORGAN CHASE BANK, N.A., as syndication agent (the
“Syndication Agent”), and BARCLAYS BANK PLC, as documentation agent (the
“Documentation Agent”).

 

The parties agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.1 Defined Terms. The following words and terms shall have the
following meanings in this Agreement:

 

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on such day and
(b) the Federal Funds Effective Rate in effect on such day plus ½ of 1%. If for
any reason the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate for any reason, the ABR shall be determined without
regard to clause (b) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist. Any change in the
ABR due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective as of the opening of business on the effective day of such change
in the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

 

“Addendum”: an instrument, substantially in the form of Exhibit A, by which a
Lender becomes a party to this Agreement as of the Effective Date.

 

“Aggregate Commitment Percentage”: as to any Lender at any time, the percentage
which such Lender’s Commitment then constitutes of the aggregate Commitments
(or, at any time after the Commitments shall have expired or terminated, the
percentage which the aggregate principal amount of such Lender’s Loans then
outstanding constitutes of the aggregate principal amount of the Loans then
outstanding).

 

“Agreement”: this Competitive Advance and Revolving Credit Agreement, as
amended, supplemented or otherwise modified from time to time.

 

 



--------------------------------------------------------------------------------

2

 

“Applicable Margin”: the appropriate rate per annum set forth in the table below
opposite the applicable Facility:

 

Credit Status

--------------------------------------------------------------------------------

 

Five-Year Facility

--------------------------------------------------------------------------------

Credit Status 1

  18.00 Basis Points

Credit Status 2

  17.00 Basis Points

Credit Status 3

  21.00 Basis Points

Credit Status 4

  37.50 Basis Points

Credit Status 5

  45.00 Basis Points

Credit Status 6

  50.00 Basis Points

 

“Assignee”: as defined in Section 9.6(c).

 

“Assignment and Acceptance”: an Assignment and Acceptance, substantially in the
form of Exhibit B.

 

“Basis Point”: 1/100th of one percent.

 

“Board”: the Board of Governors of the Federal Reserve System, or any successor
thereto.

 

“Borrowing”: a group of Loans of a single Type made by the Lenders (or, in the
case of a Competitive Borrowing, by the Lender or Lenders whose Competitive Bids
have been accepted pursuant to Section 2.3) on a single date and as to which a
single Interest Period is in effect.

 

“Borrowing Date”: any Business Day specified by Gannett as a date on which
Gannett requests the relevant Lenders to make Loans hereunder.

 

“Business Day”: each Monday, Tuesday, Wednesday, Thursday and Friday which is
not a legal holiday for banks in Dallas, Texas or the State of New York;
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment”: as to any Lender, the sum of its Five-Year Commitment and
commitment under the Incremental Facility, if any.

 

“Commitment Utilization Percentage”: on any day, the percentage equivalent of a
fraction (a) the numerator of which is the sum of the aggregate outstanding
principal amount of all Loans and (b) the denominator of which is the Total
Commitment (or, on any day after termination of the Commitments under a Facility
with outstanding Loans, the Total Commitment in effect immediately preceding
such termination).

 

“Competitive Bid”: an offer by a Lender to make a Competitive Loan pursuant to
Section 2.3.



--------------------------------------------------------------------------------

3

 

“Competitive Bid Accept/Reject Letter”: a notification made by Gannett pursuant
to Section 2.3(f) in the form of Exhibit C-4.

 

“Competitive Bid Rate”: as to any Competitive Bid made by a Lender pursuant to
Section 2.3, (i) in the case of a Eurodollar Competitive Loan, the Eurodollar
Rate plus (or minus) the Margin, and (ii) in the case of a Fixed Rate Loan, the
fixed rate of interest offered by the Lender making such Competitive Bid.

 

“Competitive Bid Request”: a request made pursuant to Section 2.3(b) in the form
of Exhibit C-1.

 

“Competitive Borrowing”: a Borrowing consisting of a Competitive Loan or
concurrent Competitive Loans from the Lender or Lenders whose Competitive Bids
for such Borrowing have been accepted by Gannett under the bidding procedure
described in Section 2.3.

 

“Competitive Loan”: a Loan (which shall be a Eurodollar Competitive Loan or a
Fixed Rate Loan) made by a Lender pursuant to the bidding procedure described in
Section 2.3.

 

“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans hereunder otherwise required to be
made by such Lender and designated by such Lender in a written instrument,
subject to the consent of the Administrative Agent and Gannett; provided, that
the designation by any Lender of a Conduit Lender shall not relieve the
designating Lender of any of its obligations to fund a Loan under this Agreement
if, for any reason, its Conduit Lender fails to fund any such Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided, further, that
no Conduit Lender shall (a) be entitled to receive any greater amount pursuant
to Section 2.14, 2.15, 2.16 or 9.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment hereunder.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Credit Status”: any of Credit Status 1, Credit Status 2, Credit Status 3,
Credit Status 4, Credit Status 5 or Credit Status 6. In determining whether
Credit Status 1, Credit Status 2, Credit Status 3, Credit Status 4, Credit
Status 5 or Credit Status 6 shall apply in any circumstance, if the applicable
ratings by S&P and Moody’s differ, the higher of the two ratings will be
determinative, unless the applicable ratings by S&P and Moody’s are more than
one level apart, in which case the Credit Status one level below the higher
rating will be determinative. In the event that Gannett’s senior unsecured
long-term debt is rated by only one of S&P and Moody’s, then that single rating
shall be determinative.

 

“Credit Status 1” shall exist upon the occurrence of the higher of a rating by
S&P of Gannett’s senior unsecured long-term debt of at least A+ or a rating by
Moody’s of Gannett’s senior unsecured long-term debt of at least A1.



--------------------------------------------------------------------------------

4

 

“Credit Status 2” shall exist upon the occurrence of the higher of a rating by
S&P of Gannett’s senior unsecured long-term debt of at least A but lower than A+
or a rating by Moody’s of Gannett’s senior unsecured long-term debt of at least
A2 but lower than A1.

 

“Credit Status 3” shall exist upon the occurrence of the higher of a rating by
S&P of Gannett’s senior unsecured long-term debt of at least A- but lower than A
or a rating by Moody’s of Gannett’s senior unsecured long-term debt of at least
A3 but lower than A2.

 

“Credit Status 4” shall exist upon the occurrence of the higher of a rating by
S&P of Gannett’s senior unsecured long-term debt of at least BBB+ but lower than
A- or a rating by Moody’s of Gannett’s senior unsecured long-term debt of at
least Baa1 but lower than A3.

 

“Credit Status 5” shall exist upon the occurrence of the higher of a rating by
S&P of Gannett’s senior unsecured long-term debt of at least BBB but lower than
BBB+ or a rating by Moody’s of Gannett’s senior unsecured long-term debt of at
least Baa2 but lower than Baa1.

 

“Credit Status 6” shall exist upon the occurrence of the higher of a rating by
S&P of Gannett’s senior unsecured long-term debt of lower than BBB or a rating
by Moody’s of Gannett’s senior unsecured long-term debt of lower than Baa2.

 

“Default”: any of the events specified in Section 7.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Dollars” and “$”: dollars in lawful currency of the United States of America.

 

“Effective Date”: the date identified by Gannett in a written notice to the
Administrative Agent, which date shall be at least one Business Day after
receipt by the Administrative Agent of such notice and shall, in any case, occur
no later than January 5, 2005.

 

“Environmental Laws”: any and all federal, state, local and foreign statutes,
laws, regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or other governmental
restrictions relating to the environment or to emissions, discharges or releases
of pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes into the environment
including, without limitation, ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
petroleum or petroleum products, chemicals or industrial, toxic or hazardous
substances or wastes or the clean-up or other remediation thereof.

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the Board) maintained by a member bank of such System.



--------------------------------------------------------------------------------

5

 

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period as published by Reuters as
the British Bankers Association LIBOR Rate (“BBA LIBOR”) as of 11:00 A.M.,
London time, two Business Days prior to the beginning of such Interest Period.
In the event that BBA LIBOR as published by Reuters is unavailable, the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent or, in the absence of such availability, by reference
to the rate at which the Administrative Agent is offered Dollar deposits at or
about 11:00 A.M., Dallas, Texas time, two Business Days prior to the beginning
of such Interest Period in the interbank eurodollar market where its eurodollar
and foreign currency and exchange operations are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein.

 

“Eurodollar Borrowing”: a Borrowing comprised of Eurodollar Loans.

 

“Eurodollar Competitive Loan”: any Competitive Loan bearing interest at a rate
determined by reference to the Eurodollar Rate.

 

“Eurodollar Loan”: any Eurodollar Competitive Loan or Eurodollar Revolving
Credit Loan.

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

                Eurodollar Base Rate                

1.00 - Eurocurrency Reserve Requirements

 

“Eurodollar Revolving Credit Loan”: any Five-Year Loan bearing interest at a
rate determined by reference to the Eurodollar Rate.

 

“Event of Default”: any of the Events of Default specified in Section 7.1 of
this Agreement.

 

“Excess Utilization Day”: each day on which the Commitment Utilization
Percentage exceeds 50%.

 

“Facility”: each of the Five-Year Facility and the Incremental Facility.

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
such day of such rates on such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.



--------------------------------------------------------------------------------

6

 

“Five-Year Available Commitment”: as to any Five-Year Lender at any time, the
excess, if any, of such Five-Year Lender’s Five-Year Commitment over such
Five-Year Lender’s Five-Year Loans.

 

“Five-Year Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Five-Year Loans in an aggregate principal and/or face amount not to
exceed the amount set forth under the heading “Five-Year Commitment” opposite
such Lender’s name on Schedule 1.1 or in the Assignment and Acceptance or New
Lender Supplement pursuant to which such Lender became a party hereto, as the
same may be changed from time to time pursuant to the terms hereof.

 

“Five-Year Commitment Percentage”: as to any Five-Year Lender at any time, the
percentage which such Five-Year Lender’s Five-Year Commitment then constitutes
of the aggregate Five-Year Commitments (or, at any time after the Five-Year
Commitments shall have expired or terminated, the percentage which the aggregate
principal amount of such Five-Year Lender’s Five-Year Loans then outstanding
constitutes of the aggregate principal amount of the Five-Year Loans then
outstanding).

 

“Five-Year Commitment Period”: the period from and including the Effective Date
to the Five-Year Termination Date.

 

“Five-Year Competitive Loans”: Competitive Loans made under the Five-Year
Facility.

 

“Five-Year Facility”: the Five-Year Commitments and the Loans made thereunder.

 

“Five-Year Lender”: each Lender that has a Five-Year Commitment or that holds
Five-Year Loans.

 

“Five-Year Loans”: as defined in Section 2.1(b).

 

“Five-Year Termination Date”: January 5, 2010.

 

“Fixed Rate Borrowing”: a Borrowing comprised of Fixed Rate Loans.

 

“Fixed Rate Loan”: any Competitive Loan bearing interest at a fixed percentage
rate per annum specified by the Lender making such Loan in its Competitive Bid.

 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time and consistent with those used in the preparation of
the most recent audited financial statements referred to in Section 3.2. In the
event that any “Accounting Change” (as defined below) shall occur and such
change results in a material change in the method of calculation of financial
covenants, standards or terms in this Agreement, then Gannett and the
Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating Gannett’s financial
condition shall be the same after such Accounting Changes as if such Accounting
Changes had not been made. Until such time as such an



--------------------------------------------------------------------------------

7

 

amendment shall have been executed and delivered by Gannett, the Administrative
Agent and the Required Lenders, all financial covenants, standards and terms in
this Agreement shall continue to be calculated or construed as if such
Accounting Changes had not occurred. “Accounting Changes” refers to changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the
Securities and Exchange Commission.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government.

 

“Incremental Facility Activation Notice”: a notice substantially in the form of
Exhibit D-2.

 

“Incremental Facility”: as defined in Section 2.1(d).

 

“Incremental Facility Closing Date”: any Business Day designated as such in an
Incremental Facility Activation Notice.

 

“Incremental Facility Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Incremental Loans in an aggregate principal amount not
to exceed the amount set forth in the applicable Incremental Facility Activation
Notice or in the Assignment and Acceptance or New Lender Supplement pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof.

 

“Incremental Facility Lenders”: (a) on any Incremental Facility Closing Date
relating to Incremental Loans, the Lenders signatory to the relevant Incremental
Facility Activation Notice and (b) thereafter, each Lender that is a holder of
an Incremental Loan.

 

“Incremental Facility Maturity Date”: with respect to the Incremental Loans, the
maturity date specified in such Incremental Facility Activation Notice, which
date shall be a date at least six months after the final maturity of the
Five-Year Loans.

 

“Incremental Loans”: as defined in Section 2.1(d).

 

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and on the
date such Loan is paid in full, (b) as to any Eurodollar Loan or Fixed Rate
Loan, the last day of the Interest Period applicable thereto and (c) as to any
Eurodollar Loan or Fixed Rate Loan having an Interest Period longer than three
months or 90 days, as the case may be, each day which is three months or 90
days, respectively, after the first day of the Interest Period applicable
thereto; provided that, in addition to the foregoing, each of (x) the date upon
which both the Commitments have been terminated and the Loans have been paid in
full and (y) the Five-Year Termination Date shall be deemed to be an “Interest
Payment Date” with respect to any interest which is then accrued hereunder.



--------------------------------------------------------------------------------

8

 

“Interest Period”: (a) with respect to any Eurodollar Loan:

 

  (i) initially, the period commencing on the borrowing or conversion date, as
the case may be, with respect to such Eurodollar Loan and ending one, two, three
or six (or if available to all the Lenders (or, in the case of Eurodollar
Competitive Loans, the Lender making such Loans) nine) months thereafter, as
selected by Gannett in its notice of borrowing or notice of conversion, as the
case may be, given with respect thereto; and

 

  (ii) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six (or if available to all the Lenders (or, in the case of Eurodollar
Competitive Loans, the Lender making such Loans) nine) months thereafter, as
selected by Gannett by irrevocable notice to the Administrative Agent not less
than three Business Days prior to the last day of the then current Interest
Period with respect thereto; and

 

  (b) with respect to any Fixed Rate Loan, the period commencing on the
Borrowing Date with respect to such Fixed Rate Loan and ending such number of
days thereafter (which shall be not less than seven days or more than 360 days
after the date of such borrowing) as selected by Gannett in its Competitive Bid
Request given with respect thereto.

 

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

  (A) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of an Interest Period pertaining to a Eurodollar Loan, the
result of such extension would be to carry such Interest Period into another
calendar month in which event such Interest Period shall end on the immediately
preceding Business Day; and

 

  (B) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

 

“Invitation for Competitive Bids”: an invitation made by Gannett pursuant to
Section 2.3(c) in the form of Exhibit C-2.

 

“Lender Affiliate”: (a) any affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an affiliate of such Lender or investment advisor.



--------------------------------------------------------------------------------

9

 

“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

 

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

“Margin”: as to any Eurodollar Competitive Loan, the margin to be added to or
subtracted from the Eurodollar Rate in order to determine the interest rate
applicable to such Loan, as specified in the Competitive Bid relating to such
Loan.

 

“Material”: when used to describe an adverse effect or an event on Gannett or
its Subsidiaries, shall mean a condition, event or act which, with the giving of
notice or lapse of time or both, will constitute a Default or an Event of
Default.

 

“Material Adverse Effect”: a Material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of Gannett and its
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or the material rights or remedies of the Administrative Agent and the
Lenders hereunder.

 

“Moody’s”: Moody’s Investors Service, Inc. and its successors; provided,
however, that if Moody’s ceases rating securities similar to the senior
unsecured long-term debt of Gannett and its ratings and business with respect to
such securities shall not have been transferred to any successor, then “Moody’s”
shall mean any other nationally recognized rating agency (other than S&P)
selected by Gannett and approved by the Administrative Agent (not to be
unreasonably withheld or delayed) that rates any senior unsecured long-term debt
of Gannett.

 

“Net Property, Plant and Equipment”: the amount under that heading on the
consolidated balance sheet of Gannett and its Subsidiaries prepared in
accordance with GAAP.

 

“Non-Excluded Taxes”: as defined in Section 2.15(a).

 

“Non-U.S. Lender”: as defined in Section 2.15(d).

 

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Participant”: as defined in Section 9.6(b).



--------------------------------------------------------------------------------

10

 

“Person”: an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.

 

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by Bank of America, N.A. as its prime rate in effect at its principal
office in Dallas, Texas (the Prime Rate not being intended to be the lowest rate
of interest charged by Bank of America, N.A. in connection with extensions of
credit to debtors).

 

“Register”: as defined in Section 9.6(d).

 

“Required Lenders”: at any time, the holders of more than 50% of the Total
Commitments then in effect or, if the Commitments have been terminated, the
Total Extensions of Credit then outstanding.

 

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“S&P”: Standard & Poor’s Corporation and its successors; provided, however, that
if S&P ceases rating securities similar to the senior unsecured long-term debt
of Gannett and its ratings and business with respect to such securities shall
not have been transferred to any successor, then “S&P” shall mean any other
nationally recognized rating agency (other than Moody’s) selected by Gannett and
approved by the Administrative Agent (not to be unreasonably withheld or
delayed) that rates any senior unsecured long-term debt of Gannett.

 

“Subsidiary”: any corporation the majority of the shares of voting stock of
which at any time outstanding is owned directly or indirectly by Gannett or by
one or more of its other subsidiaries or by Gannett in conjunction with one or
more of its other subsidiaries.

 

“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect.

 

“Total Extensions of Credit”: at any time, the aggregate amount of all Loans of
the Lenders outstanding at such time.

 

“Total Shareholders’ Equity”: the amount appearing under that heading on the
consolidated balance sheet of Gannett and its Subsidiaries, prepared in
accordance with GAAP.

 

“Transferee”: any Assignee or Participant.

 

“Type”: as to any Five-Year Loan, its nature as an ABR Loan or a Eurodollar
Loan, and as to any Competitive Loan, its nature as a Eurodollar Competitive
Loan or a Fixed Rate Loan.



--------------------------------------------------------------------------------

11

 

Section 1.2 Other Definitional Provisions.

 

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in any certificate or other document
made or delivered pursuant hereto.

 

(b) As used herein, and any certificate or other document made or delivered
pursuant hereto, accounting terms relating to Gannett and its Subsidiaries not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP.

 

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.

 

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

ARTICLE II

 

Amount and Terms of the Facilities

 

Section 2.1 Revolving Credit Commitments. (a) [reserved]

 

(b) Subject to the terms and conditions hereof, each Five-Year Lender severally
agrees to make revolving credit loans (“Five-Year Loans”) to Gannett from time
to time during the Five-Year Commitment Period in an aggregate principal amount
at any one time outstanding which does not exceed the amount of such Lender’s
Five-Year Commitment. During the Five-Year Commitment Period, Gannett may use
the Five-Year Commitments by borrowing, prepaying the Five-Year Loans in whole
or in part, and reborrowing, all in accordance with the terms and conditions
hereof. Notwithstanding anything to the contrary contained in this Agreement, in
no event (after giving effect to the use of proceeds of any Borrowing) shall (i)
the amount of any Lender’s Five-Year Commitment Percentage multiplied by the
amount of a Borrowing of Five-Year Loans exceed such Lender’s Five-Year
Available Commitment at the time of such Borrowing or (ii) the aggregate amount
of Five-Year Loans and Five-Year Competitive Loans at any one time outstanding
exceed the aggregate Five-Year Commitments then in effect of all Lenders.

 

(c) The Five-Year Loans may from time to time be (i) Eurodollar Loans, (ii) ABR
Loans or (iii) a combination thereof, as determined by Gannett and notified to
the Administrative Agent in accordance with Sections 2.2 and 2.6; provided that
no Five-Year Loan shall be made as a Eurodollar Loan after the day that is one
month prior to the Five-Year Termination Date.

 

(d) Gannett (upon receipt of requisite authorization from its Board of
Directors) and any one or more Lenders (including New Lenders) may from time to
time agree that such Lenders shall (x) make available to Gannett an additional
credit facility (the



--------------------------------------------------------------------------------

12

 

“Incremental Facility” and any loans thereunder, the “Incremental Loans”), which
credit facility shall take the form of a revolving credit facility which matures
at least six months after the Five-Year Termination Date and/or (y) increase the
amount of their Five-Year Commitment, or (in the case of a New Lender) make
available a Five-Year Commitment, in any such case by executing and delivering
to the Administrative Agent an Incremental Facility Activation Notice specifying
(i) the aggregate principal amount of such increase and the Facility or
Facilities involved, (ii) the applicable Incremental Facility Closing Date and
(iii) in the case of the Incremental Facility, the Incremental Facility Maturity
Date. Notwithstanding the foregoing, (i) the sum of aggregate principal amount
of the Incremental Facility Commitments and any increase in the Five-Year
Commitments shall not exceed $1,000,000,000, (ii) no increase pursuant to this
paragraph may be obtained after the occurrence and during the continuation of a
Default or Event of Default and (iii) any increase effected pursuant to this
paragraph shall be in a minimum amount of at least $10,000,000. Any Incremental
Facility shall be governed by this Agreement. No Lender shall have any
obligation to participate in any increase described in this paragraph unless it
agrees to do so in its sole discretion.

 

(e) Any additional bank, financial institution or other entity which, with the
consent of Gannett and the Administrative Agent (which consent shall not be
unreasonably withheld), elects to become a “Lender” under this Agreement in
connection with any transaction described in Section 2.1(d) shall execute a New
Lender Supplement (each, a “New Lender Supplement”), substantially in the form
of Exhibit D-1, whereupon such bank, financial institution or other entity (a
“New Lender”) shall become a Lender for all purposes and to the same extent as
if originally a party hereto and shall be bound by and entitled to the benefits
of this Agreement.

 

Section 2.2 Procedure for Revolving Credit Borrowing. Gannett may borrow
Five-Year Loans under the Commitments on any Business Day; provided that Gannett
shall give the Administrative Agent irrevocable notice (which notice must be
received by the Administrative Agent prior to 11:00 A.M., Dallas, Texas time,
(a) three Business Days prior to the requested Borrowing Date, if all or any
part of the requested Five-Year Loans are to be Eurodollar Loans, or (b) on the
requested Borrowing Date, otherwise), specifying (i) the Facility under which
the Borrowing is to be made, (ii) the amount to be borrowed, (iii) the requested
Borrowing Date, (iv) whether the Borrowing is to be of Eurodollar Loans, ABR
Loans or a combination thereof and (v) if the Borrowing is to be entirely or
partly of Eurodollar Loans, the respective amounts of each such Type of Loan and
the respective lengths of the initial Interest Periods therefor. Any Loans made
on the Effective Date shall be ABR Loans. Each Borrowing under the Commitments
shall be in an amount equal to $10,000,000 or a multiple of $1,000,000 in excess
thereof. Upon receipt of any such notice from Gannett, the Administrative Agent
shall promptly notify each relevant Lender thereof. Each relevant Lender will
make the amount of its pro rata share of each Borrowing available to the
Administrative Agent for the account of Gannett at the office of the
Administrative Agent specified in Section 9.2 prior to 1:00 P.M., Dallas, Texas
time, on the Borrowing Date requested by Gannett in funds immediately available
to the Administrative Agent. Such Borrowing will then immediately be made
available to Gannett by the Administrative Agent crediting the account of
Gannett on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.



--------------------------------------------------------------------------------

13

 

Section 2.3 Competitive Borrowings.

 

(a) The Competitive Bid Option. In addition to the Five-Year Loans that may be
made available pursuant to Section 2.1, Gannett may, as set forth in this
Section 2.3, request the Lenders to make offers to make Competitive Loans to
Gannett. The Lenders may, but shall have no obligation to, make such offers, and
Gannett may, but shall have no obligation to, accept any such offers in the
manner set forth in this Section 2.3.

 

(b) Competitive Bid Request. When Gannett wishes to request offers to make
Competitive Loans under this Section 2.3, it shall transmit to the
Administrative Agent a Competitive Bid Request to be received no later than
12:00 Noon (Dallas, Texas time) on (x) the fourth Business Day prior to the
Borrowing Date proposed therein, in the case of a Borrowing of Eurodollar
Competitive Loans or (y) the Business Day immediately preceding the Borrowing
Date proposed therein, in the case of a Fixed Rate Borrowing, specifying:

 

(i) the Facility under which the Borrowing is to be made,

 

(ii) the proposed Borrowing Date,

 

(iii) the aggregate principal amount of such Borrowing, which shall be
$10,000,000 or a multiple of $1,000,000 in excess thereof,

 

(iv) the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period contained in Section 1.1, and

 

(v) whether the Borrowing then being requested is to be of Eurodollar
Competitive Loans or Fixed Rate Loans.

 

A Competitive Bid Request that does not conform substantially to the format of
Exhibit C-1 may be rejected by the Administrative Agent in its sole discretion,
and the Administrative Agent shall promptly notify Gannett of such rejection.
Gannett may request offers to make Competitive Loans for more than one Interest
Period in a single Competitive Bid Request. No Competitive Bid Request shall be
given within three Business Days of any other Competitive Bid Request pursuant
to which Gannett has made a Competitive Borrowing.

 

(c) Invitation for Competitive Bids. Promptly after its receipt of a Competitive
Bid Request (but, in any event, no later than 3:00 P.M., Dallas, Texas time, on
the date of such receipt) conforming to the requirements of paragraph (b) above,
the Administrative Agent shall send to each of the relevant Lenders an
Invitation for Competitive Bids which shall constitute an invitation by Gannett
to each such Lender to bid, on the terms and conditions of this Agreement, to
make Competitive Loans pursuant to the Competitive Bid Request.

 

(d) Submission and Contents of Competitive Bids. (i) Each Lender to which an
Invitation for Competitive Bids is sent may submit a Competitive Bid containing
an offer or offers to make Competitive Loans in response to such Invitation for
Competitive Bids. Each Competitive Bid must comply with the requirements of this
paragraph (d) and must be submitted to the Administrative Agent at its offices
specified in Section 9.2 not later than (x) 9:30 A.M. (Dallas, Texas time) on
the third Business Day prior to the proposed Borrowing Date, in the case



--------------------------------------------------------------------------------

14

 

of a Borrowing of Eurodollar Competitive Loans or (y) 9:30 A.M. (Dallas, Texas
time) on the date of the proposed Borrowing, in the case of a Fixed Rate
Borrowing; provided that any Competitive Bids submitted by the Administrative
Agent in the capacity of a Lender may only be submitted if the Administrative
Agent notifies Gannett of the terms of the offer or offers contained therein not
later than fifteen minutes prior to the deadline for the other Lenders. A
Competitive Bid submitted by a Lender pursuant to this paragraph (d) shall be
irrevocable.

 

(ii) Each Competitive Bid shall be in substantially the form of Exhibit C-3 and
shall specify:

 

(A) the date of the proposed Borrowing and the Facility under which it is to be
made,

 

(B) the principal amount of the Competitive Loan for which each such offer is
being made, which principal amount (w) may be greater than, equal to or less
than the Commitment of the quoting Lender, (x) must be in a minimum principal
amount of $5,000,000 or a multiple of $1,000,000 in excess thereof, (y) may not
exceed the principal amount of Competitive Loans for which offers were requested
and (z) may be subject to a limitation as to the maximum aggregate principal
amount of Competitive Loans for which offers being made by such quoting Lender
may be accepted,

 

(C) in the case of a Borrowing of Eurodollar Competitive Loans, the Margin
offered for each such Competitive Loan, expressed as a percentage (specified in
increments of 1/10,000th of 1%) to be added to or subtracted from such base
rate,

 

(D) in the case of a Fixed Rate Borrowing, the rate of interest per annum
(specified in increments of 1/10,000th of 1%) offered for each such Competitive
Loan, and

 

(E) the identity of the quoting Lender.

 

A Competitive Bid may set forth up to five separate offers by the quoting Lender
with respect to each Interest Period specified in the related Invitation for
Competitive Bids. Any Competitive Bid shall be disregarded by the Administrative
Agent if the Administrative Agent determines that it: (A) is not substantially
in the form of Exhibit C-3 or does not specify all of the information required
by Section 2.3(d)(ii); (B) contains qualifying, conditional or similar language
(except for a limitation on the maximum principal amount which may be accepted);
(C) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bids or (D) arrives after the time set
forth in Section 2.3(d)(i).

 

(e) Notice to Gannett. The Administrative Agent shall promptly (and, in any
event, by 10:00 A.M., Dallas, Texas time) notify Gannett, by telecopy, of all
the Competitive Bids made (including all disregarded bids), the Competitive Bid
Rate and the principal amount of each Competitive Loan in respect of which a
Competitive Bid was made and the identity of the Lender that made each bid. The
Administrative Agent shall send a copy of all Competitive Bids (including all
disregarded bids) to Gannett for its records as soon as practicable after
completion of the bidding process set forth in this Section 2.3.



--------------------------------------------------------------------------------

15

 

(f) Acceptance and Notice by Gannett. Gannett may in its sole discretion,
subject only to the provisions of this paragraph (f), accept or reject any
Competitive Bid (other than any disregarded bid) referred to in paragraph (e)
above. Gannett shall notify the Administrative Agent by telephone, confirmed
immediately thereafter by telecopy in the form of a Competitive Bid
Accept/Reject Letter, whether and to what extent it wishes to accept any or all
of the bids referred to in paragraph (e) above not later than (x) 11:00 A.M.
(Dallas, Texas time) on the third Business Day prior to the proposed Borrowing
Date, in the case of a Competitive Eurodollar Borrowing or (y) 11:00 A.M.
(Dallas, Texas time) on the proposed Borrowing Date, in the case of a Fixed Rate
Borrowing; provided that:

 

(i) the failure by Gannett to give such notice shall be deemed to be a rejection
of all the bids referred to in paragraph (e) above,

 

(ii) the aggregate principal amount of the Competitive Bids accepted by Gannett
may not exceed the lesser of (A) the principal amount set forth in the related
Competitive Bid Request and (B) the excess, if any, of the aggregate Five-Year
Commitments of all Five-Year Lenders or the aggregate Incremental Facility
Commitments of all Incremental Facility Lenders, as applicable, then in effect
over the aggregate principal amount of all Five-Year Loans or Incremental Loans,
as applicable, outstanding immediately prior to the making of such Competitive
Loans,

 

(iii) the principal amount of each Competitive Borrowing must be $5,000,000 or a
multiple of $1,000,000 in excess thereof, and

 

(iv) Gannett may not accept any Competitive Bid that is disregarded by the
Administrative Agent pursuant to Section 2.3(d)(ii) or that otherwise fails to
comply with the requirements of this Agreement.

 

A notice given by Gannett pursuant to this paragraph (f) shall be irrevocable.

 

(g) Allocation by Administrative Agent. If offers are made by two or more
Lenders with the same Competitive Bid Rates for a greater aggregate principal
amount than the amount in respect of which such offers are accepted for the
related Interest Period, the principal amount of Competitive Loans in respect of
which such offers are accepted shall be allocated by the Administrative Agent
among such Lenders as nearly as possible (in integral multiples of $1,000,000,
as the Administrative Agent may deem appropriate) in proportion to the aggregate
principal amounts of such offers.

 

(h) Notification of Acceptance. The Administrative Agent shall promptly (and, in
any event, by 11:30 A.M., Dallas, Texas time) notify each bidding Lender whether
or not its Competitive Bid has been accepted (and if so, in what amount and at
what Competitive Bid Rate), and each successful bidder will thereupon become
bound, subject to the other applicable conditions hereof, to make the
Competitive Loan in respect of which its bid has been accepted.

 

Section 2.4 Termination or Reduction of Commitments. Gannett shall have the
right, upon not less than two Business Days’ notice to the Administrative Agent,
to terminate the Five-Year Commitments when no Five-Year Loans are then
outstanding or, from time to



--------------------------------------------------------------------------------

16

 

time, to reduce the unutilized portion of the Five-Year Commitments. Any such
reduction pursuant to this Section 2.4 shall be in an amount equal to
$10,000,000 or a multiple of $1,000,000 in excess thereof and shall reduce
permanently the Five-Year Commitments then in effect, and the fees payable
pursuant to Section 2.10 shall then reflect the reduced Five-Year Commitments.

 

Section 2.5 Optional Prepayments. Gannett may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent at least three Business
Days prior thereto in the case of Eurodollar Loans and at least one Business Day
prior thereto in the case of ABR Loans, which notice shall specify the date and
amount of prepayment and whether the prepayment is of Eurodollar Loans or ABR
Loans; provided, that if a Eurodollar Loan is prepaid on any day other than the
last day of the Interest Period applicable thereto, Gannett shall also pay any
amounts owing pursuant to Section 2.16. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest and fees
to such date on the amount prepaid. Partial prepayments shall be in an aggregate
principal amount of $10,000,000 or a multiple of $1,000,000 in excess thereof.
Notwithstanding anything to the contrary contained herein, Gannett shall not
prepay the Competitive Loans except pursuant to Article 7, with the consent of
the Lender which has made such Competitive Loan or as provided in the related
Competitive Bid Request.

 

Section 2.6 Conversion and Continuation Options. (a) Gannett may elect from time
to time to convert Eurodollar Revolving Credit Loans to ABR Loans by giving the
Administrative Agent at least one Business Day’s prior irrevocable notice of
such election; provided that any such conversion of Eurodollar Revolving Credit
Loans may only be made on the last day of an Interest Period with respect
thereto. Gannett may elect from time to time to convert ABR Loans to Eurodollar
Revolving Credit Loans by giving the Administrative Agent at least three
Business Days’ prior irrevocable notice of such election. Any such notice of
conversion to Eurodollar Revolving Credit Loans shall specify the length of the
initial Interest Period or Interest Periods therefor. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof. All or any part of outstanding Eurodollar Revolving Credit Loans and
ABR Loans may be converted as provided herein; provided that (i) no Loan may be
converted into a Eurodollar Revolving Credit Loan when any Event of Default has
occurred and is continuing and (ii) no Five-Year Loan may be converted into a
Eurodollar Revolving Credit Loan after the date that is one month prior to the
Five-Year Termination Date.

 

(b) Any Eurodollar Revolving Credit Loans may be continued as such upon the
expiration of the then current Interest Period with respect thereto by Gannett
giving notice to the Administrative Agent, in accordance with the applicable
provisions of the term “Interest Period” set forth in Section 1.1, of the length
of the next Interest Period to be applicable to such Loans; provided that no
Eurodollar Revolving Credit Loan may be continued as such (i) when any Event of
Default has occurred and is continuing or (ii) after the date that is one month
prior to the Five-Year Termination Date; and provided, further, that if Gannett
shall fail to give any required notice as described above in this paragraph or
if such continuation is not permitted pursuant to the preceding proviso such
Eurodollar Revolving Credit Loans shall be automatically converted to ABR Loans
on the last day of such then expiring Interest Period.

 

 



--------------------------------------------------------------------------------

17

 

Section 2.7 Minimum Amounts of Eurodollar Borrowings. All borrowings,
conversions and continuations of Five-Year Loans hereunder and all selections of
Interest Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, after giving effect thereto, the aggregate principal amount
of the Five-Year Loans comprising each Eurodollar Borrowing shall be equal to
$10,000,000 or a multiple of $1,000,000 in excess thereof and so that there
shall not be more than 20 Eurodollar Borrowings outstanding at any one time.

 

Section 2.8 Repayment of Loans; Evidence of Debt. (a) Gannett hereby
unconditionally promises to pay (i) to each Five-Year Lender on the Five-Year
Termination Date (or such earlier date as the Five-Year Loans become due and
payable pursuant to Article 7 or Section 2.5), the unpaid principal amount of
each Five-Year Loan made by such Five-Year Lender and (ii) to each applicable
Lender on the last day of the applicable Interest Period, the unpaid principal
amount of each Competitive Loan made by any such Lender. Gannett hereby further
agrees to pay interest in immediately available funds at the office of the
Administrative Agent on the unpaid principal amount of the Loans from time to
time from the date hereof until payment in full thereof at the rates per annum,
and on the dates, set forth in Section 2.9.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of Gannett to the appropriate lending
office of such Lender resulting from each Loan made by such lending office of
such Lender from time to time, including the amounts of principal and interest
payable and paid to such lending office of such Lender from time to time under
this Agreement.

 

(c) The Administrative Agent shall maintain the Register pursuant to Section
9.6(d), and a subaccount for each Lender, in which Register and subaccounts
(taken together) shall be recorded (i) the amount of each Loan made hereunder,
the Type of each Loan made and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from Gannett to each Lender hereunder and (iii) the amount of any sum received
by the Administrative Agent hereunder from Gannett and each Lender’s share
thereof.

 

(d) The entries made in the Register and accounts maintained pursuant to
paragraphs (b) and (c) of this Section 2.8 shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of Gannett therein recorded; provided, however, that the failure of
any Lender or the Administrative Agent to maintain such account, such Register
or such subaccount, as applicable, or any error therein, shall not in any manner
affect the obligation of Gannett to repay (with applicable interest) the Loans
made to Gannett by such Lender in accordance with the terms of this Agreement.

 

Section 2.9 Interest Rates and Payment Dates. (a) Each ABR Loan shall bear
interest at a rate per annum equal to the ABR plus the Applicable Margin.

 

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at a rate
per annum equal to (i) in the case of each Eurodollar Revolving Credit Loan, the
Eurodollar Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin and (ii) in the case of each Eurodollar Competitive Loan, the
Eurodollar Rate for the Interest Period in effect for such Borrowing plus (or
minus, as the case may be) the Margin offered by the Lender making such Loan and
accepted by Gannett pursuant to Section 2.3.



--------------------------------------------------------------------------------

18

 

(c) Each Fixed Rate Loan shall bear interest at a rate per annum equal to the
fixed rate of interest offered by the Lender making such Loan and accepted by
Gannett pursuant to Section 2.3.

 

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (e) of this Section 2.9 shall be
payable from time to time on demand.

 

(e) (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
that would otherwise be applicable thereto pursuant to the foregoing provisions
of this Section 2.9 plus 1% and (ii) to the extent permitted under applicable
law, if all or a portion of any interest payable on any Loan or any fee or other
amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate then applicable to ABR Loans plus 1%, in
each case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until such amount is paid in full (as well after as before
judgment).

 

Section 2.10 Fees. (a) [reserved]

 

(b) Gannett shall pay to the Administrative Agent, for the ratable account of
the Five-Year Lenders, a facility fee (the “Five-Year Facility Fee”) at the rate
per annum equal to (i) for each day that Gannett has Credit Status 1, .0700% of
the aggregate Five-Year Commitments on such day, (ii) for each day that Gannett
has Credit Status 2, .0800% of the aggregate Five-Year Commitments on such day,
(iii) for each day that Gannett has Credit Status 3, .1000% of the aggregate
Five-Year Commitments on such day, (iv) for each day that Gannett has Credit
Status 4, .12500% of the aggregate Five-Year Commitments on such day, (v) for
each day that Gannett has Credit Status 5, .1750% of the aggregate Five-Year
Commitments on such day and (vi) for each day that Gannett has Credit Status 6,
.2500% of the aggregate Five-Year Commitments on such day. On the first Business
Day following the last day of each fiscal quarter of Gannett and on the
Five-Year Termination Date (or, if earlier, on the date upon which both the
Five-Year Commitments are terminated and the Five-Year Loans are paid in full),
Gannett shall pay to the Administrative Agent, for the ratable benefit of the
Lenders, the portion of the Five-Year Facility Fee which accrued during the
fiscal quarter most recently ended (or, in the case of the payment due on the
Five-Year Termination Date, the portion thereof ending on such date). Such
facility fee shall be based upon the aggregate Five-Year Commitments of the
Five-Year Lenders from time to time, regardless of the utilization by Gannett
from time to time thereunder.

 

(c) Gannett shall pay to the Administrative Agent, for the ratable account of
the Lenders, a utilization fee (the “Utilization Fee”) at a rate per annum equal
to 0.0750% for each day on which the Commitment Utilization Percentage exceeds
50%, which Utilization Fee shall accrue on the average daily amount of the Total
Extensions of Credit for each Excess



--------------------------------------------------------------------------------

19

 

Utilization Day during the term of this Agreement. All Utilization Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360 days
and shall be payable quarterly in arrears.

 

Section 2.11 Computation of Interest and Fees. (a) Interest payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans and Competitive Loans the rate
of interest on which is calculated on the basis of the Prime Rate, the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed. Fees (other than the Utilization Fees,
which shall be calculated as provided in Section 2.10(c)) payable pursuant
hereto shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify Gannett and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify Gannett
and the relevant Lenders of the effective date and the amount of each such
change in interest rate.

 

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on Gannett
and the Lenders in the absence of manifest error. The Administrative Agent
shall, at the request of Gannett, deliver to Gannett a statement showing the
quotations used by the Administrative Agent in determining any interest rate
pursuant to Section 2.11(a).

 

Section 2.12 Inability to Determine Interest Rate. If prior to the first day of
any Interest Period the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon Gannett) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, the
Administrative Agent shall give telecopy or telephonic notice thereof to Gannett
and the relevant Lenders as soon as practicable thereafter. If such notice is
given (x) any Eurodollar Loans under the relevant Facility requested to be made
on the first day of such Interest Period shall be made as ABR Loans, (y) any
Loans under the relevant Facility that were to have been converted on the first
day of such Interest Period to Eurodollar Loans shall be continued as ABR Loans
and (z) any outstanding Eurodollar Loans under the relevant Facility shall be
converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans under the relevant Facility shall be made or continued as such,
nor shall Gannett have the right to convert Loans under the relevant Facility to
Eurodollar Loans.

 

Section 2.13 Pro Rata Treatment and Payments. (a) Each borrowing of Five-Year
Loans from the Lenders hereunder, each payment by Gannett on account of any fee
hereunder and, subject to the last sentence of Section 2.4, any reduction of the
Commitments of the Lenders shall be made pro rata according to the Five-Year
Commitments of the Lenders. Subject to the last sentence of Section 2.4, each
payment (including each prepayment) by Gannett on account of principal of and
interest on the Five-Year Loans shall be made pro rata according to the
respective outstanding principal amounts of the Five-Year Loans then held by the
Lenders. Each payment by Gannett on account of principal of and interest on any
Borrowing



--------------------------------------------------------------------------------

20

 

of Competitive Loans shall be made pro rata among the Lenders participating in
such Borrowing according to the respective principal amounts of their
outstanding Competitive Loans comprising such Borrowing.

 

(b) All payments (including prepayments) to be made by Gannett hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without set-off or counterclaim and shall be made prior to 12:00 Noon, Dallas,
Texas time, on the due date thereof to the Administrative Agent, for the account
of the relevant Lenders, at the Agent’s office specified in Section 9.2, in
Dollars and in immediately available funds. Notwithstanding the foregoing, the
failure by Gannett to make a payment (or prepayment) prior to 12:00 Noon on the
due date thereof shall not constitute a Default or Event of Default if such
payment is made on such due date; provided, however, that any payment (or
prepayment) made after such time on such due date shall be deemed made on the
next Business Day for the purposes of interest and reimbursement calculations.
The Administrative Agent shall distribute such payments to the relevant Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

 

(c) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to Gannett a corresponding amount.
If such amount is not made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Lender shall pay to the Administrative
Agent, on demand, such amount with interest thereon at a rate equal to the daily
average Federal Funds Effective Rate for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to ABR Loans under the
relevant Facility, on demand, from Gannett. Nothing herein shall be deemed to
limit the rights of Gannett against any Lender who fails to make its share of
such borrowing available.

 

(d) Unless the Administrative Agent shall have been notified in writing by
Gannett prior to the date of any payment being made hereunder that Gannett will
not make such payment to the Administrative Agent, the Administrative Agent may
assume that Gannett is making such payment, and the Administrative Agent may,
but shall not be required to, in reliance upon such assumption, make available
to the Lenders their respective pro rata shares of



--------------------------------------------------------------------------------

21

 

a corresponding amount. If such payment is not made to the Administrative Agent
by Gannett within three Business Days of such required date, the Administrative
Agent shall be entitled to recover, on demand, from each Lender to which any
amount which was made available pursuant to the preceding sentence, such amount
with interest thereon at the rate per annum equal to the daily average Federal
Funds Effective Rate. Nothing herein shall be deemed to limit the rights of the
Administrative Agent or any Lender against Gannett.

 

Section 2.14 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Non-Excluded
Taxes covered by Section 2.15 and changes in the rate of tax on the overall net
income of such Lender);

 

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

 

(iii) shall impose on such Lender any other condition affecting Eurodollar
Loans;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, Gannett shall promptly pay
such Lender, upon its demand, any additional amounts necessary to compensate
such Lender for such increased cost or reduced amount receivable. If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly notify Gannett (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled. Gannett shall not be liable
in respect of any such increased costs to, or reduced amount of any sum received
or receivable by, any Lender pursuant to this Section 2.14(a) with respect to
any interest, fees or other amounts accrued by such Lender more than 15 days
prior to the date notice thereof is given to Gannett pursuant to this Section
2.14(a).

 

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such



--------------------------------------------------------------------------------

22

 

corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time, within 15 days
after submission by such Lender to Gannett (with a copy to the Administrative
Agent) of a written request therefor, Gannett shall pay to such Lender such
additional amount or amounts as will compensate such Lender for such reduction;
provided that Gannett shall not be required to compensate a Lender pursuant to
this paragraph for any amounts incurred more than 30 days prior to the date that
such Lender notifies Gannett of such Lender’s intention to claim compensation
therefor; and provided further that, if the circumstances giving rise to such
claim have a retroactive effect, then such 30 day period shall be extended to
include the period of such retroactive effect.

 

(c) A certificate, setting forth a reasonably detailed explanation as to the
reason for any additional amounts payable pursuant to this Section 2.14,
submitted by any Lender to Gannett (with a copy to the Administrative Agent)
shall be conclusive in the absence of manifest error. The obligations of Gannett
pursuant to this Section shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

 

Section 2.15 Taxes. (a) All payments made by Gannett under this Agreement shall
be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
net income taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on the Administrative Agent or any Lender as a result of a present or
former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement). If any such non-excluded taxes, levies, imposts,
duties, charges, fees, deductions or withholdings (“Non-Excluded Taxes”) or
Other Taxes are required to be withheld from any amounts payable to the
Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement, provided,
however, that Gannett shall not be required to increase any such amounts payable
to any Lender with respect to any Non-Excluded Taxes (i) that are attributable
to such Lender’s failure to comply with the requirements of paragraph (d) or (e)
of this Section or (ii) that are United States withholding taxes imposed on
amounts payable to such Lender at the time the Lender becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from Gannett with respect to such Non-Excluded Taxes pursuant
to this paragraph.

 

(b) In addition, Gannett shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

 

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by Gannett, as
promptly as possible thereafter Gannett shall send to the Administrative Agent
for its



--------------------------------------------------------------------------------

23

 

own account or for the account of the relevant Lender, as the case may be, a
certified copy of an original official receipt received by Gannett showing
payment thereof. If Gannett fails to pay any Non-Excluded Taxes or Other Taxes
when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, Gannett shall indemnify the Administrative Agent and the Lenders for
any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.

 

(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to Gannett
and the Administrative Agent (or, in the case of a Participant, to the Lender
from which the related participation shall have been purchased) two copies of
either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or, in the case
of a Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit E and a Form W-8BEN,
or any subsequent versions thereof or successors thereto, properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or a
reduced rate of, U.S. federal withholding tax on all payments by Gannett under
this Agreement. Such forms shall be delivered by each Non-U.S. Lender on or
before the date it becomes a party to this Agreement or designates a new lending
office (or, in the case of any Participant, on or before the date such
Participant purchases the related participation). In addition, each Non-U.S.
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non-U.S. Lender. Each Non-U.S. Lender
shall promptly notify Gannett at any time it determines that it is no longer in
a position to provide any previously delivered certificate to Gannett (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose). Notwithstanding any other provision of this paragraph, a Non-U.S.
Lender shall not be required to deliver any form pursuant to this paragraph that
such Non-U.S. Lender is not legally able to deliver.

 

(e) If the Administrative Agent or any Lender receives a refund in respect of
any amounts paid by Gannett pursuant to this Section 2.15, which refund in the
reasonable judgment of such Administrative Agent or such Lender is allocable to
such payment, it shall pay the amount of such refund to Gannett, net of all
reasonable out-of-pocket expenses of the Administrative Agent or such Lender,
provided however, that Gannett, upon the request of such Lender or the
Administrative Agent, agrees to repay the amount paid over to Gannett to the
Administrative Agent or such Lender in the event such Administrative Agent or
the Lender is required to repay such refund. Nothing contained herein shall
interfere with the right of the Administrative Agent or any Lender to arrange
its tax affairs in whatever manner it deems fit nor oblige the Administrative
Agent or any Lender to apply for any refund or to disclose any information
relating to its affairs or any computations in respect thereof.

 

(f) The agreements in this Section 2.15 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

Section 2.16 Indemnity. Gannett agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense that such Lender sustains or incurs as
a consequence of (a) default by Gannett in making a borrowing of, conversion
into or continuation



--------------------------------------------------------------------------------

24

 

of Eurodollar Loans after Gannett has given a notice requesting the same in
accordance with the provisions of this Agreement, (b) default by Gannett in
making any prepayment of or conversion from Eurodollar Loans after Gannett has
given a notice thereof in accordance with the provisions of this Agreement or
(c) the making of a prepayment of Eurodollar Loans on a day that is not the last
day of an Interest Period with respect thereto. Such indemnification may include
an amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to Gannett by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

Section 2.17 Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.14 or 2.15(a)
with respect to such Lender, it will, if requested by Gannett, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of Gannett or the rights of any Lender pursuant to Section 2.14
or 2.15(a).

 

Section 2.18 Replacement of Lenders. Gannett shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.14 or 2.15(a) or (b) defaults in its obligation to make Loans hereunder, with
a replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) prior to any such replacement, such
Lender shall have taken no action under Section 2.17 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.14 or 2.15(a),
(iii) the replacement financial institution shall purchase, at par, all Loans
and other amounts owing to such replaced Lender on or prior to the date of
replacement, (iv) Gannett shall be liable to such replaced Lender under Section
2.16 if any Eurodollar Loan owing to such replaced Lender shall be purchased
other than on the last day of the Interest Period relating thereto, (v) the
replacement financial institution, if not already a Lender, shall be reasonably
satisfactory to the Administrative Agent, (vi) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of Section
9.6 (provided that Gannett shall be obligated to pay the registration and
processing fee referred to therein), (vii) until such time as such replacement
shall be consummated, Gannett shall pay all additional amounts (if any) required
pursuant to Section 2.14 or 2.15(a), as the case may be, and (viii) any such
replacement shall not be deemed to be a waiver of any rights that Gannett, the
Administrative Agent or any other Lender shall have against the replaced Lender.



--------------------------------------------------------------------------------

25

 

ARTICLE III

 

Representations and Warranties

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, Gannett hereby represents and warrants to the
Administrative Agent and each Lender that:

 

Section 3.1 Organization; Powers. Gannett and each of its Subsidiaries is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation. Except where the failure to do so,
individually or in the aggregate, would result in a Material Adverse Effect,
Gannett and each of its Subsidiaries is duly qualified to do business as a
foreign corporation and is in good standing in all states in which it owns
substantial properties or in which it conducts a substantial business and its
activities make such qualifications necessary.

 

Section 3.2 Financial Condition; No Material Adverse Effect. On or as of the
Effective Date, Gannett has furnished to each of the Lenders copies of either
its Annual Report for 2003 or a report on Form 8-K, containing in either case,
copies of its consolidated balance sheet as of December 28, 2003 and the related
statements of consolidated income and changes in shareholders’ equity and cash
flows for 2003, all reported on by PricewaterhouseCoopers LLP, independent
public accountants. The financial statements contained in such Annual Report or
report on Form 8-K (including the related notes) fairly present Gannett’s
consolidated financial condition as of their respective dates and the
consolidated results of the operations of Gannett and its Subsidiaries for the
periods then ended, and have been prepared in accordance with GAAP. Gannett and
its Subsidiaries have no Material liabilities as of December 28, 2003 not
reflected in the consolidated balance sheet as of December 28, 2003 or the
related notes as of said date, and from that date to the Effective Date there
has been no Material change in the business or financial condition of Gannett
and its Subsidiaries taken as a whole which has not been publicly disclosed.

 

Section 3.3 Properties. As of the Effective Date, Gannett and its Subsidiaries
owned absolutely, free and clear of all Liens, all of the real or personal
property reflected in the consolidated balance sheet dated as of December 28,
2003 referred to in Section 3.2 and all other property acquired by them,
respectively after December 28, 2003 except such property as has been disposed
of in the ordinary course of business, and except for (i) easements,
restrictions, exceptions, reservations or defects which, in the aggregate, do
not materially interfere with the continued use of such property or materially
affect the value thereof to Gannett or its Subsidiaries, (ii) Liens, if any, for
current taxes not delinquent, and (iii) Liens reflected on such consolidated
balance sheet or not otherwise prohibited by Section 6.1. As of the Effective
Date, Gannett and its Subsidiaries enjoy peaceful and undisturbed possession of
their properties which are held under lease and all such leases are in good
standing and valid and binding obligations of the lessors in full force and
effect, except for exceptions, reservations or defects which in the aggregate do
not materially interfere with the continued use of such property or materially
affect the value thereof to Gannett or its Subsidiaries.



--------------------------------------------------------------------------------

26

 

Section 3.4 Litigation. There are no actions, suits, or proceedings pending or,
to Gannett’s knowledge, threatened against or affecting it or any Subsidiary in
or before any court or foreign or domestic governmental instrumentality, and
neither Gannett nor any Subsidiary is in default in respect of any order of any
such court or instrumentality which, in Gannett’s opinion, are Material.

 

Section 3.5 No Conflicts. Neither the execution and delivery of this Agreement,
the consummation of the transactions herein contemplated, nor compliance with
the terms and provisions hereof will conflict with or result in a breach of any
of the provisions of Gannett’s restated certificate of incorporation, as
amended, or by-laws, as amended, or any law or regulation, or any order of any
court or governmental instrumentality, or any agreement or instrument by which
Gannett is bound, or constitute a default thereunder, or result in the
imposition of any Lien not permitted under this Agreement upon any of Gannett’s
property.

 

Section 3.6 Taxes. To the best of Gannett’s knowledge, Gannett and its
Subsidiaries have filed all tax returns which are required to be filed by any
jurisdiction, and have paid all taxes which have become due pursuant to said
returns or pursuant to any assessments against it or its Subsidiaries, except to
the extent only that such taxes are not material or are being contested in good
faith by appropriate proceedings.

 

Section 3.7 Authorization; Enforceability. The execution and delivery of this
Agreement and the making of all Borrowings permitted by the provisions hereof
have been duly authorized by all necessary corporate action on the part of
Gannett; this Agreement has been duly and validly executed and delivered by
Gannett and constitutes Gannett’s valid and legally binding agreement
enforceable in accordance with its terms; and the Borrowings when made, will
constitute valid and binding obligations of Gannett enforceable in accordance
with the terms of this Agreement, except as limited by applicable bankruptcy,
insolvency, moratorium, reorganization or other laws, judicial decisions or
principles of equity relating to or affecting the enforcement of creditors
rights or contractual obligations generally.

 

Section 3.8 Environmental Matters. In the ordinary course of its business,
Gannett becomes aware from time to time of the effect of Environmental Laws on
its business, operations and properties and the business, operations and
properties of its Subsidiaries, and it identifies and evaluates associated
liabilities and costs (including, without limitation, any capital or operating
expenditures required for clean-up or closure of properties then owned or
operated by Gannett or its Subsidiaries, any capital or operating expenditures
required to achieve or maintain compliance with environmental protection
standards imposed by law or as a condition of any license, permit or contract,
any related constraints on operating activities, including any periodic or
permanent shutdown of any facility or reduction in the level of or change in the
nature of operations conducted at such properties, and any actual or potential
liabilities to third parties, including employees, and any related costs and
expenses). On the basis of these evaluations, Gannett has reasonably concluded
that Environmental Laws are unlikely to have a Material Adverse Effect.

 

Section 3.9 No Change. Since December 28, 2003, there has been no development or
event that has had or would have a Material Adverse Effect.



--------------------------------------------------------------------------------

27

 

Section 3.10 Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, Gannett will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U.

 

Section 3.11 No Default. Neither Gannett nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect that would have a Material Adverse Effect.

 

Section 3.12 Investment Company Act; Federal Regulations. Gannet is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

 

ARTICLE IV

 

Conditions

 

The obligation of each Lender to make a Loan hereunder is subject to the
accuracy, as of the date hereof, of the representations and warranties herein
contained and to the satisfaction of the following further conditions:

 

(a) The Administrative Agent shall have received (i) this Agreement, executed
and delivered by the Agents and Gannett and (ii) an Addendum, executed and
delivered by each Lender listed on Schedule 1.1.

 

(b) On the date of each Borrowing (i) no Default or Event of Default shall have
occurred and be continuing and (ii) the representations and warranties contained
in Sections 3.1, 3.5 and 3.7 shall be true and correct in all material respects
on and as of such date as if made on and as of such date.

 

(c) On or prior to the date of the first Borrowing hereunder, there shall have
been delivered to each Lender an opinion from Nixon Peabody LLP, counsel to
Gannett, in substantially the form of Exhibit F hereto. In rendering the
foregoing opinion, such counsel may rely upon certificates of officers of
Gannett and its Subsidiaries as to factual matters, including (i) the nature and
location of the property of Gannett and of its Subsidiaries, (ii) agreements and
instruments to which Gannett and/or its Subsidiaries are a party, and (iii) the
conduct of the business of Gannett and its Subsidiaries.

 

(d) On or prior to the date of the first Borrowing hereunder, there shall have
been delivered to each Lender a certificate of the Secretary of Gannett
certifying, as of the date of the Agreement, to resolutions duly adopted by the
Board of Directors of Gannett or a duly authorized committee thereof authorizing
Gannett’s execution and delivery of this Agreement and the making of the
Borrowings.



--------------------------------------------------------------------------------

28

 

(e) Prior to or simultaneously with the Effective Date, Gannett shall have
terminated the “364-Day Facility” under and as defined in its Competitive
Advance and Revolving Credit Agreement, dated as of February 27, 2004 and
effective as of March 15, 2004, and paid in full all amounts (including, without
limitation, interest and fees), if any, owing thereunder.

 

ARTICLE V

 

Affirmative Covenants.

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, Gannett covenants and agrees with the Lenders that it shall and shall
cause each of its Subsidiaries to:

 

Section 5.1 Financial Statements and Other Information. Furnish to the
Administrative Agent and the Lenders:

 

(a) within 60 days after the end of each of the first three quarterly periods in
each fiscal year, its consolidated statements of income for such quarterly
period and for the period from the beginning of the fiscal year to the end of
such quarterly period and its consolidated balance sheet at the end of that
period, all in reasonable detail, subject, however, to year-end audit
adjustments, together with a certificate of compliance and no default in
substantially the form of Exhibit G hereto certified by an appropriate financial
officer of Gannett;

 

(b) within 120 days after and as of the close of each fiscal year, Gannett’s
Annual Report to shareholders for such fiscal year, containing copies of its
consolidated income statement, consolidated balance sheet and changes in
shareholders’ equity and cash flows for such fiscal year accompanied by a report
by PricewaterhouseCoopers LLP or some other accounting firm of national
reputation selected by Gannett, based on their examination of such financial
statements, which examination shall have been conducted in accordance with
generally accepted auditing standards and which report shall indicate that the
financial statements have been prepared in accordance with GAAP, together with a
certificate of compliance and no default in substantially the form of Exhibit G
hereto, certified by an appropriate financial officer of Gannett;

 

(c) promptly upon their becoming available, copies of all regular and periodic
financial reports, if any, which Gannett or any of its Subsidiaries shall file
with the Securities and Exchange Commission or with any securities exchange;

 

(d) promptly upon their becoming available, copies of all prospectuses of
Gannett and all reports, proxy statements and financial statements mailed by
Gannett to its shareholders generally; and

 

(e) such other information respecting the financial condition and affairs of
Gannett and its subsidiaries as any of the Lenders may from time to time
reasonably request.



--------------------------------------------------------------------------------

29

 

The financial statements of Gannett and its Subsidiaries hereafter delivered to
the Lenders pursuant to this Section 5.1 will fairly set forth the financial
condition of Gannett and its Subsidiaries as of the dates thereof, and the
results of Gannett’s and its Subsidiaries’ operations for the respective periods
stated therein, all in accordance with GAAP.

 

Section 5.2 Payment of Obligations. Duly pay and discharge all (i) material
obligations when due and (ii) taxes, assessments and governmental charges of
which Gannett has knowledge assessed against it or against its properties prior
to the date on which penalties are attached thereto, unless and only to the
extent that such obligations, taxes, assessments or charters are not material or
shall be contested in good faith by appropriate proceedings initiated by
Gannett.

 

Section 5.3 Books and Records; Inspection Rights. (a) Keep proper books of
records and account in which true and correct entries, in all material respects,
are made of all dealings in relation to its business and activities and (b)
permit any Lender, upon reasonable request, to inspect at all reasonable times
its properties, operations and books of account.

 

Section 5.4 Notices of Material Events. Promptly give notice to the
Administrative Agent and each Lender of:

 

(a) the occurrence of any Default or Event of Default;

 

(b) any (i) default or event of default under any Contractual Obligation of
Gannett or any of its Subsidiaries or (ii) litigation, investigation or
proceeding that may exist at any time between Gannett or any of its Subsidiaries
and any Governmental Authority, that in either case, if not cured or if
adversely determined, as the case may be, would have a material adverse effect
on (A) the business, assets, operations or condition, financial or otherwise, of
Gannett and its Subsidiaries taken as a whole or (B) the validity or
enforceability of this Agreement or the material rights or remedies of the
Administrative Agent and the Lenders hereunder; and

 

(c) any other development or event that has had or would have a Material Adverse
Effect.

 

Each notice pursuant to this Section 5.4 shall be accompanied by a statement of
an appropriate officer of Gannett setting forth details of the occurrence
referred to therein and stating what action it proposes to take with respect
thereto.

 

Section 5.5 Existence; Conduct of Business. Do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation or other transaction permitted under Section 6.2.

 

Section 5.6 Maintenance of Properties; Insurance. (a) Keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.



--------------------------------------------------------------------------------

30

 

Section 5.7 Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not have a
material adverse effect on (a) the business, assets, operations or condition,
financial or otherwise, of Gannett and its Subsidiaries taken as a whole or (b)
the validity or enforceability of this Agreement or the material rights or
remedies of the Administrative Agent and the Lenders hereunder.

 

Section 5.8 Debt Ratings. With respect to Gannett, use its reasonable best
efforts to maintain at all times a senior unsecured long-term debt rating from
either S&P or Moody’s.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full,
Gannett covenants and agrees with the Lenders that, it shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly:

 

Section 6.1 Liens. Create, incur, assume or permit to exist any Lien on any of
its properties or assets now owned or hereafter acquired by it, without making
provision satisfactory to the Lenders whereby the Lenders obtain an equal and
ratable or prior Lien as security for the payment of the Borrowings; or transfer
any of its assets for the purpose of subjecting them to the payment of
obligations prior in payment to any of its general creditors; or allow any
liability of, or claims, or demands against it, or any of its Subsidiaries, to
exist for more than 30 days if the liability, claim or demand might by law be
given any priority over those of its general creditors; provided, however, that
none of the above shall prohibit Gannett or any Subsidiary from creating or
allowing any of the following to exist:

 

(a) Liens incurred after the date hereof covering any of Gannett’s or its
Subsidiaries’ properties or assets; provided that the total principal amount of
indebtedness of Gannett and its Subsidiaries (on a consolidated basis) secured
by all such Liens permitted under this Section 6.1(a) at any time outstanding
shall not exceed 50% of Net Property, Plant and Equipment;

 

(b) leases of all types, whether or not such leases constitute leasebacks of
property sold or transferred by Gannett or any Subsidiary;

 

(c) pledges and deposits securing the payment of workmen’s compensation or
insurance premiums, good-faith deposits in connection with tenders, contracts
(other than contracts for the payment of borrowed money) or leases, deposits to
secure surety or appeal bonds, liens, pledges or deposits in connection with
contracts made with or at the request of the United States Government or any
agency thereof, or pledges or deposits for similar purposes made in the ordinary
course of business;



--------------------------------------------------------------------------------

31

 

(d) liens securing taxes, assessments or governmental or other charges or claims
for labor, materials or supplies which are not delinquent or which are being
contested in good faith by appropriate proceedings and liens, restrictions,
easements, licenses on the use of property or minor irregularities in the title
thereof, which do not, in Gannett’s opinion, in the aggregate materially impair
their use in Gannett’s and its Subsidiaries’ business; and

 

(e) Liens on the assets of any Person which becomes a Subsidiary of Gannett
after the date of this Agreement to the extent that such liens existed prior to
the date of acquisition of such corporation by Gannett; provided that such Liens
existed at the time such Person became a Subsidiary of Gannett and were not
created in anticipation thereof.

 

Section 6.2 Fundamental Changes. Merge, consolidate, sell, lease, transfer or
otherwise dispose of all or substantially all of its assets, unless immediately
after giving effect to such transaction, it shall be in compliance with Sections
6.1 and 6.3 hereof and, in the case of a merger or consolidation by Gannett,
Gannett shall be the survivor corporation.

 

Section 6.3 Shareholders’ Equity. Permit Gannett’s Total Shareholders’ Equity at
any time to be less than $3,500,000,000.

 

ARTICLE VII

 

Events of Default

 

Section 7.1 Events of Default. The following are Events of Default:

 

(a) Gannett shall fail to pay when due in accordance with the terms hereof (i)
any principal on any Loan and such failure shall have continued for a period of
three Business Days or (ii) any interest on any Loan, or any other amount
payable hereunder, and such failure shall have continued for a period of five
Business Days.

 

(b) Gannett shall (A) default in any payment of principal or of interest on any
other obligation for borrowed money in excess of $50,000,000 beyond any grace
period provided with respect thereto, or (B) default in the performance of any
other agreement, term or condition contained in any agreement under which any
such obligation is created, if the effect of such default is to cause such
obligation to be accelerated or become due prior to its stated maturity.

 

(c) Any representation or warranty herein made by Gannett, or any certificate or
financial statement furnished by Gannett pursuant to the provisions hereof,
shall prove to have been false or misleading in any material respect as of the
time made or furnished and Gannett shall fail to take corrective measures
satisfactory to the Required Lenders within 30 days after notice thereof to
Gannett from any Lender or the Administrative Agent or by Gannett to the
Administrative Agent.

 

(d) Gannett shall default in the performance of any other covenant, condition or
provision hereof and such default shall not be remedied to the satisfaction of
the Required Lenders within a period of 30 days after notice thereof to Gannett
from any Lender or the Administrative Agent or by Gannett to the Administrative
Agent.



--------------------------------------------------------------------------------

32

 

(e) Gannett or any Subsidiary with more than $100,000,000 in revenue in the
preceding fiscal year (other than Gannett Satellite Information Network, Inc.)
shall (A) apply for or consent to the appointment of a receiver, trustee, or
liquidator of Gannett, (B) make a general assignment for the benefit of
creditors, or (C) file a voluntary petition in bankruptcy or a petition or an
answer seeking reorganization or an arrangement with creditors or take advantage
of any insolvency law or an answer admitting the material allegations of a
petition filed against Gannett in any bankruptcy, reorganization or insolvency
proceeding, or corporate action shall be taken by Gannett for the purpose of
affecting any of the foregoing.

 

(f) An order, judgment or decree shall be entered, without the application,
approval or consent of Gannett, by any court of competent jurisdiction,
approving a petition seeking reorganization of Gannett or appointing a receiver,
trustee or liquidator of Gannett or of all or a substantial part of the assets
of Gannett, and such order, judgment or decree shall continue unstayed and in
effect for any period of ninety (90) consecutive days.

 

(g) One or more final, non-appealable judgments for the payment of money in an
aggregate amount in excess of $100,000,000 shall be rendered against Gannett,
any Subsidiary or any combination thereof, and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed or bonded.

 

Section 7.2 Remedies. If an Event of Default shall occur and be continuing:

 

(a) If an Event of Default specified in Section 7.1(e) or (f) shall occur and be
continuing, automatically the Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement shall immediately become due and payable.

 

(b) If an Event of Default other than those specified in Section 7.1(e) or (f)
shall occur and be continuing, either or both of the following actions may be
taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to Gannett, declare Commitments to be terminated forthwith,
whereupon the Commitments shall immediately terminate; and (ii) with the consent
of the Required Lenders, the Administrative Agent may, or upon the request of
the Required Lenders, the Administrative Agent shall, by notice to Gannett,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement to be due and payable forthwith, whereupon the same shall
immediately become due and payable.

 

(c) Except as expressly provided above in this Article, presentment, demand,
protest and all other notices of any kind are hereby expressly waived by
Gannett.

 

 



--------------------------------------------------------------------------------

33

 

(d) Any Lender giving any notice to Gannett under this Article 7 shall
simultaneously give like notice to the Administrative Agent.

 

ARTICLE VIII

 

The Administrative Agent

 

Section 8.1 Appointment. Each Lender hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Agreement, and
each such Lender irrevocably authorizes the Administrative Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement, together
with such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or otherwise exist against the Administrative Agent.

 

Section 8.2 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys in-fact selected by it with reasonable
care.

 

Section 8.3 Exculpatory Provisions. Neither the Administrative Agent nor any of
its respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement (except to
the extent that any of the foregoing are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from its or such
Person’s own gross negligence or willful misconduct) or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by Gannett or any officer thereof contained in this Agreement or
in any certificate, report, statement or other document referred to or provided
for in, or received by the Administrative Agent under or in connection with,
this Agreement or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or for any failure of Gannett to
perform its obligations hereunder or thereunder. The Administrative Agent shall
not be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of Gannett.

 

Section 8.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to Gannett), independent accountants and other



--------------------------------------------------------------------------------

34

 

experts selected by the Administrative Agent. The Administrative Agent may deem
and treat the payee of any promissory note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
unless it shall first receive such advice or concurrence of the Required Lenders
(or, if so specified by this Agreement, all Lenders) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
in accordance with a request of the Required Lenders (or, if so specified by
this Agreement, all Lenders), and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders and all future
holders of the Loans.

 

Section 8.5 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or Gannett
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

 

Section 8.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
the Administrative Agent hereafter taken, including any review of the affairs of
a Gannett or any affiliate of Gannett, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of Gannett and its affiliates
and made its own decision to make its Loans hereunder and enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of Gannett and its affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of Gannett or any
affiliate of Gannett that may come into the possession of the Administrative
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.



--------------------------------------------------------------------------------

35

 

Section 8.7 Indemnification. The Lenders agree to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by Gannett and
without limiting the obligation of Gannett to do so), ratably according to their
respective Aggregate Commitment Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate
Commitment Percentages immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (whether before or after the payment of the Loans) be imposed on, incurred
by or asserted against the Administrative Agent in any way relating to or
arising out of, the Commitments, this Agreement or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the Administrative Agent’s gross negligence
or willful misconduct. The agreements in this Section shall survive the payment
of the Loans and all other amounts payable hereunder.

 

Section 8.8 Agent in Its Individual Capacity. The Administrative Agent and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with Gannett as though the Administrative Agent were not the
Administrative Agent. With respect to its Loans made or renewed by it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the terms “Lender” and “Lenders” shall include the Administrative
Agent in its individual capacity.

 

Section 8.9 Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent upon 15 Business Days’ notice to the Lenders and
Gannett. If the Administrative Agent shall resign as Administrative Agent under
this Agreement, then (a) so long as an Event of Default under Section 7.1(a),
7.1(e) or 7.1(f) with respect to Gannett shall not have occurred and be
continuing, Gannett shall appoint from among the Lenders a successor agent for
the Lenders, which successor agent shall be subject to approval by the Required
Lenders (which approval shall not be unreasonably withheld, conditioned or
delayed) and (b) if an Event of Default under Section 7.1(a), 7.1(e) or 7.1(f)
with respect to Gannett shall have occurred and be continuing, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 15 Business Days following a retiring



--------------------------------------------------------------------------------

36

 

Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Article 8 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement.

 

Section 8.10 Syndication Agent and Documentation Agent. Notwithstanding any
provision to the contrary elsewhere in this Agreement, neither the Syndication
Agent nor the Documentation Agent shall have any duties or responsibilities
hereunder, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or otherwise exist against either the Syndication
Agent or the Documentation Agent.

 

ARTICLE IX

 

Miscellaneous

 

Section 9.1 Amendments and Waivers. Neither this Agreement nor any terms hereof
may be amended, supplemented or modified except in accordance with the
provisions of this Section 9.1. The Required Lenders and Gannett may, or, with
the written consent of the Required Lenders, the Administrative Agent and
Gannett may, from time to time, (a) enter into written amendments, supplements
or modifications hereto for the purpose of adding any provisions to this
Agreement or changing in any manner the rights of the Lenders or of Gannett
hereunder or thereunder or (b) waive, on such terms and conditions as the
Required Lenders or the Administrative Agent, as the case may be, may specify in
such instrument, any of the requirements of this Agreement or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) forgive the
principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Loan,
reduce the stated rate of any interest or fee payable hereunder (except (x) in
connection with the waiver of applicability of any post-default increase in
interest rates, which waiver shall be effective with the consent of the Required
Lenders and (y) that any amendment or modification of defined terms used in the
financial covenants in this Agreement shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date of any payment thereof, in each case without the written consent
of each Lender directly affected thereby; (ii) eliminate or reduce the voting
rights of any Lender under this Section 9.1 or extend or increase the Commitment
of any Lender, in each case without the written consent of such Lender; (iii)
reduce any percentage specified in the definition of Required Lenders, consent
to the assignment or transfer by Gannett of any of its rights and obligations
under this Agreement, in each case without the written consent of all Lenders;
(iv) amend, modify or waive any provision of Article 8 without the written
consent of the Administrative Agent and any other Agent affected thereby; or (v)
amend, modify or waive any provision of Section 2.13(a) or (b) without the
written consent of each Lender directly affected thereby. Any such waiver and
any such amendment, supplement or modification shall apply equally to each of
the Lenders and shall be binding on Gannett, the Lenders, the Administrative
Agent and all future holders of the Loans. In the case



--------------------------------------------------------------------------------

37

 

of any waiver, Gannett, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder, and any Default or Event
of Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

 

For the avoidance of doubt, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and Gannett (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof (collectively,
the “Additional Extensions of Credit”) to share ratably in the benefits of this
Agreement with the Loans and the accrued interest and fees in respect thereof
and (b) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders.

 

Section 9.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of Gannett and the Administrative Agent, and as
set forth in an administrative questionnaire delivered to the Administrative
Agent in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:

 

Gannett:    7950 Jones Branch Drive      McLean, VA 22107      Attention: Vice
President & Treasurer      Telecopy: 703-854-2047      Telephone: 703-854-6248
The Administrative Agent:    Bank of America, N.A.      335 Madison Avenue     
New York, NY 10017      Attention: Steven R. Gazzillo      Telecopy:
704-409-0912      Telephone: 212-503-8328      With a copy to:      Bank of
America, N.A.      335 Madison Avenue, 5th Floor      New York, NY 10017     
Attention: Thomas Kane      Telecopy: 212-503-7173      Telephone: 212-503-7980

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.



--------------------------------------------------------------------------------

38

 

Section 9.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 

Section 9.4 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the making of the Loans and other extensions
of credit hereunder.

 

Section 9.5 Payment of Expenses and Taxes. (a) Gannett agrees (i) to pay or
reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and any other documents prepared in connection herewith, and the consummation
and administration of the transactions contemplated hereby and thereby,
including the reasonable fees and disbursements of counsel to the Administrative
Agent and filing and recording fees and expenses, with statements with respect
to the foregoing to be submitted to Gannett prior to the Effective Date (in the
case of amounts to be paid on the Effective Date) and from time to time
thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (ii) to pay or reimburse each
Lender and the Administrative Agent for all its reasonable costs and expenses
incurred in connection with the enforcement of any rights under this Agreement
and any such other documents, including the reasonable fees and disbursements of
counsel to each Lender and of counsel to the Administrative Agent, and (iii) to
pay, indemnify, and hold each Lender and the Administrative Agent and their
respective officers, directors, employees, affiliates, agents and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans and the reasonable fees and expenses of
legal counsel in connection with claims, actions or proceedings by any
Indemnitee against Gannett under this Agreement (all the foregoing in this
clause (d), collectively, the “Indemnified Liabilities”), provided, that Gannett
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities have resulted from the
gross negligence or willful misconduct of such Indemnitee. All amounts due under
this Section 9.5(a) shall be payable not later than 10 days after written demand
therefor.

 

(b) Notwithstanding anything to the contrary in Section 9.5(a), (i) Gannett
shall have no such obligation for costs and expenses if Gannett prevails or
successfully defeats any enforcement or collection proceedings; and (ii) if, by
final adjudication in any proceeding not involving Gannett’s bankruptcy,
reorganization or insolvency, the Lenders receive less relief than claimed,
Gannett’s obligation for costs and expenses shall be limited proportionately to
the relief granted to the Lenders.



--------------------------------------------------------------------------------

39

 

(c) Gannett agrees to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement and any such other documents.

 

(d) If Gannett is required to commence proceedings against any Lender to enforce
its Commitment, the Lender will pay Gannett’s reasonable costs and expenses
(including attorneys’ fees) if Gannett succeeds, or a share of such reasonable
costs and expenses proportionate to Gannett’s recovery if Gannett is only
partially successful.

 

(e) The agreements in this Section 9.5 shall survive repayment of the Loans and
all other amounts payable hereunder.

 

Section 9.6 Successors and Assigns; Participations and Assignments. (a) This
Agreement shall be binding upon and inure to the benefit of Gannett, the
Lenders, the Administrative Agent, all future holders of the Loans and their
respective successors and assigns, except that Gannett may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of each Lender.

 

(b) Any Lender other than any Conduit Lender may, without the consent of Gannett
or the Administrative Agent, in accordance with applicable law, at any time sell
to one or more banks, financial institutions or other entities (each, a
“Participant”) participating interests in any Loan owing to such Lender, any
Commitment of such Lender or any other interest of such Lender hereunder. In the
event of any such sale by a Lender of a participating interest to a Participant,
such Lender’s obligations under this Agreement to the other parties to this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Loan for all purposes under this Agreement, and Gannett and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement. In no event
shall any Participant under any such participation have any right to approve any
amendment or waiver of any provision of this Agreement, or any consent to any
departure by Gannett therefrom, except to the extent that such amendment, waiver
or consent would reduce the principal of, or interest on, the Loans or any fees
payable hereunder, or postpone the date of the final maturity of the Loans, in
each case to the extent subject to such participation. Gannett agrees that if
amounts outstanding under this Agreement and the Loans are due or unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall, to the maximum extent
permitted by applicable law, be deemed to have the right of setoff in respect of
its participating interest in amounts owing under this Agreement to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under this Agreement, provided that, in purchasing such
participating interest, such Participant shall be deemed to have agreed to share
with the Lenders the proceeds thereof as provided in Section 9.7(a) as fully as
if it were a Lender hereunder. Gannett also agrees that each Participant shall
be entitled to the benefits of Sections 2.14, 2.15 and 2.16 with respect to its
participation in the Commitments and the Loans



--------------------------------------------------------------------------------

40

 

outstanding from time to time as if it was a Lender; provided that, in the case
of Section 2.15, such Participant shall have complied with the requirements of
said Section and provided, further, that no Participant shall be entitled to
receive any greater amount pursuant to any such Section than the transferor
Lender would have been entitled to receive in respect of the amount of the
participation transferred by such transferor Lender to such Participant had no
such transfer occurred.

 

(c) Any Lender other than any Conduit Lender (an “Assignor”) may, in accordance
with applicable law, at any time and from time to time assign to any Lender or,
with the consent of Gannett and the Administrative Agent (which, in each case,
shall not be unreasonably withheld, delayed or conditioned; it being understood
that (i) the Administrative Agent and each Lender effecting an assignment to any
Person other than a Lender should notify Gannett as promptly as possible of any
request for assignment and Gannett, in turn, should promptly consider such
request for assignment; and (ii) Gannett’s consent shall not be considered to be
unreasonably withheld, delayed or conditioned if Gannett withholds, delays or
conditions its consent because, among other factors, it is concerned about a
potential Assignee’s capital adequacy, liquidity or ability to perform its
obligations under this Agreement), to any Lender Affiliate, an additional bank,
financial institution or other entity (an “Assignee”) all or any part of its
rights and obligations under this Agreement pursuant to an Assignment and
Acceptance, executed by such Assignee, such Assignor and any other Person whose
consent is required pursuant to this paragraph, and delivered to the
Administrative Agent for its acceptance and recording in the Register; provided
that, unless otherwise agreed by Gannett and the Administrative Agent, no such
assignment to an Assignee (other than any Lender or any Lender Affiliate) shall
be in an aggregate principal amount of less than $10,000,000, in each case
except in the case of an assignment of all of a Lender’s interests under this
Agreement. For purposes of the proviso contained in the preceding sentence, the
amount described therein shall be aggregated in respect of each Lender and its
Lender Affiliates, if any. Upon such execution, delivery, acceptance and
recording, from and after the effective date determined pursuant to such
Assignment and Acceptance, (x) the Assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder with a Commitment and/or Loans as set
forth therein, and (y) the Assignor thereunder shall, to the extent provided in
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of an
Assignor’s rights and obligations under this Agreement, such Assignor shall
cease to be a party hereto). Notwithstanding any provision of this Section 9.6,
the consent of Gannett shall not be required for any assignment that occurs when
an Event of Default shall have occurred and be continuing. Notwithstanding the
foregoing, any Conduit Lender may assign at any time to its designating Lender
hereunder without the consent of Gannett or the Administrative Agent any or all
of the Loans it may have funded hereunder and pursuant to its designation
agreement and without regard to the limitations set forth in the first sentence
of this Section 9.6(c).

 

(d) The Administrative Agent shall, on behalf of Gannett, maintain at its
address referred to in Section 9.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and the principal amount of
the Loans owing to, each Lender from time to time. The entries in the Register
shall be conclusive, in the absence of manifest error, and Gannett, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the



--------------------------------------------------------------------------------

41

 

Register as the owner of the Loans and any promissory notes evidencing the Loans
recorded therein for all purposes of this Agreement. Any assignment of any Loan,
whether or not evidenced by a promissory note, shall be effective only upon
appropriate entries with respect thereto being made in the Register. Any
assignment or transfer of all or part of a Loan evidenced by a promissory note
shall be registered on the Register only upon surrender for registration of
assignment or transfer of the promissory note evidencing such Loan, accompanied
by a duly executed Assignment and Acceptance, and thereupon one or more new
promissory notes shall be issued to the designated Assignee.

 

(e) Upon its receipt of an Assignment and Acceptance executed by an Assignor, an
Assignee and any other Person whose consent is required by Section 9.6(c),
together with payment to the Administrative Agent of a registration and
processing fee of $3,500 (except that no such registration and processing fee
shall be payable in the case of an Assignee which is a Lender Affiliate of the
relevant Assignor), the Administrative Agent shall (i) promptly accept such
Assignment and Acceptance and (ii) record the information contained therein in
the Register on the effective date determined pursuant thereto.

 

(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section 9.6 concerning assignments relate only to absolute
assignments and that such provisions do not prohibit assignments creating
security interests, including any pledge or assignment by a Lender to secure
obligations to a Federal Reserve Bank in accordance with applicable law;
provided that no such pledge or assignment shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(g) Gannett, upon receipt of written notice from the relevant Lender, agrees to
issue a promissory note to any Lender requiring such a note to facilitate
transactions of the type described in paragraph (f) above.

 

(h) Each of Gannett, each Lender and the Administrative Agent hereby confirms
that it will not institute against a Conduit Lender or join any other Person in
instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender.

 

Section 9.7 Adjustments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender, if any
Lender (a “Benefited Lender”) shall, at any time after the Loans and other
amounts payable hereunder shall immediately become due and payable pursuant to
Section 7.2, receive any payment of all or part of the obligations owing to it,
or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 7.1(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the obligations owing to such other Lender, such Benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of



--------------------------------------------------------------------------------

42

 

the obligations owing to each such other Lender, or shall provide such other
Lenders with the benefits of any such collateral, as shall be necessary to cause
such Benefited Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefited
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

 

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to Gannett, any such notice
being expressly waived by Gannett to the extent permitted by applicable law,
upon any amount becoming due and payable by Gannett hereunder (whether at the
stated maturity, by acceleration or otherwise), to set off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of Gannett, as the case may be. Each Lender agrees promptly to notify
Gannett and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

Section 9.8 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with Gannett and the Administrative Agent.

 

Section 9.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 9.10 Integration. This Agreement represents the entire agreement of
Gannett, the Administrative Agent and the Lenders with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein.

 

Section 9.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

43

 

Section 9.12 Submission To Jurisdiction; Waivers. Gannett hereby irrevocably and
unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of the courts of
the State of New York, the courts of the United States for the Southern District
of New York, and appellate courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Gannett at its address
set forth in Section 9.2 or at such other address of which the Administrative
Agent shall have been notified pursuant thereto; and

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

 

Section 9.13 Acknowledgements. Gannett hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement;

 

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Gannett arising out of or in connection with this
Agreement, and the relationship between Administrative Agent and Lenders, on one
hand, and Gannett, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

 

(c) no joint venture is created hereby or otherwise exists by virtue of the
transactions contemplated hereby among the Lenders or among Gannett and the
Lenders.

 

Section 9.14 Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by Gannett
pursuant to this Agreement; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing any such information (a) to
the Administrative Agent, any other Lender or any Lender Affiliate subject to
this Section 9.14, (b) subject to an agreement to comply with the provisions of
this Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Hedge Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates, provided that
such Persons to whom disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information confidential,
(d) upon the request or demand of any Governmental Authority or in response to
any order of any court or other Governmental Authority, upon prior written
notice to Gannett to the extent reasonably practicable, (e) to the extent
required by any Requirement of Law (other



--------------------------------------------------------------------------------

44

 

than as provided in clause (d) above) or in connection with any litigation or
similar proceeding, provided that Gannett shall be promptly notified, to the
extent reasonably practicable, prior to any such disclosure so that Gannett may
contest such disclosure or seek confidential treatment thereof, (f) that has
been publicly disclosed, (g) to any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, or (h) in connection
with the exercise of any remedy hereunder.

 

Section 9.15 USA PATRIOT Act. Each Lender hereby notifies Gannett that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies Gannett, which information includes the name
and address of Gannett and other information that will allow such Lender to
identify Gannett in accordance with the Act.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

GANNETT CO., INC.

By:

 

/s/ Michael A. Hart

--------------------------------------------------------------------------------

Name:

 

Michael A. Hart

Title:

 

Vice President & Treasurer

BANK OF AMERICA, N.A., as Administrative Agent

By:

 

/s/ Thomas J. Kane

--------------------------------------------------------------------------------

Name:

 

Thomas J. Kane

Title:

 

Senior Vice President

JPMORGAN CHASE BANK, N.A., as Syndication Agent

By:

 

/s/ David M. Mallett

--------------------------------------------------------------------------------

Name:

 

David M. Mallett

Title:

 

Vice President

BARCLAYS BANK PLC, as Documentation Agent

By:

 

/s/ Jonathan Burn

--------------------------------------------------------------------------------

Name:

 

Jonathan Burn

Title:

 

Director

 

December 2004 Competitive Advance and Revolving Credit Agreement Signature Page

 

 



--------------------------------------------------------------------------------

COMPETITIVE ADVANCE

AND REVOLVING CREDIT AGREEMENT

 

ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Competitive Advance
and Revolving Credit Agreement, dated as of December 13, 2004 and effective as
of January 5, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined unless otherwise defined), among Gannett Co., Inc., the lenders parties
thereto (the “Lenders”), Bank of America, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Barclays Bank PLC, as
Documentation Agent, and (ii) becomes a party thereto, as a Lender, with a
Five-Year Commitment as set forth opposite the undersigned Lender’s name on
Schedule 1.1 to the Credit Agreement, as such amount may be changed from time to
time as provided in the Credit Agreement.

 

PNC BANK, National Association

By:

 

/s/ Denise D. Killen

--------------------------------------------------------------------------------

Name:

 

Denise D. Killen

Title:

 

Vice President

 

Dated as of December 13, 2004



--------------------------------------------------------------------------------

COMPETITIVE ADVANCE

AND REVOLVING CREDIT AGREEMENT

 

ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Competitive Advance
and Revolving Credit Agreement, dated as of December 13, 2004 and effective as
of January 5, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined unless otherwise defined), among Gannett Co., Inc., the lenders parties
thereto (the “Lenders”), Bank of America, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Barclays Bank PLC, as
Documentation Agent, and (ii) becomes a party thereto, as a Lender, with a
Five-Year Commitment as set forth opposite the undersigned Lender’s name on
Schedule 1.1 to the Credit Agreement, as such amount may be changed from time to
time as provided in the Credit Agreement.

 

THE BANK OF NEW YORK

By:

 

/s/ Michael E. Masters

--------------------------------------------------------------------------------

Name:

  Michael E. Masters

Title:

 

Vice President

 

Dated as of December 10, 2004



--------------------------------------------------------------------------------

COMPETITIVE ADVANCE

AND REVOLVING CREDIT AGREEMENT

 

ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Competitive Advance
and Revolving Credit Agreement, dated as of December 13, 2004 and effective as
of January 5, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined unless otherwise defined), among Gannett Co., Inc., the lenders parties
thereto (the “Lenders”), Bank of America, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Barclays Bank PLC, as
Documentation Agent, and (ii) becomes a party thereto, as a Lender, with a
Five-Year Commitment as set forth opposite the undersigned Lender’s name on
Schedule 1.1 to the Credit Agreement, as such amount may be changed from time to
time as provided in the Credit Agreement.

 

BARCLAYS BANK PLC

By:

 

/s/ David Barton

--------------------------------------------------------------------------------

Name:

 

David Barton

Title:

  Manager

 

Dated as of December 10, 2004



--------------------------------------------------------------------------------

COMPETITIVE ADVANCE

AND REVOLVING CREDIT AGREEMENT

 

ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Competitive Advance
and Revolving Credit Agreement, dated as of December 13, 2004 and effective as
of January 5, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined unless otherwise defined), among Gannett Co., Inc., the lenders parties
thereto (the “Lenders”), Bank of America, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Barclays Bank PLC, as
Documentation Agent, and (ii) becomes a party thereto, as a Lender, with a
Five-Year Commitment as set forth opposite the undersigned Lender’s name on
Schedule 1.1 to the Credit Agreement, as such amount may be changed from time to
time as provided in the Credit Agreement.

 

JPMORGAN CHASE BANK, NA

By:

 

/s/ David M. Mallett

--------------------------------------------------------------------------------

Name:

 

David M. Mallett

Title:

 

Vice President

 

Dated as of December 13, 2004

 

 



--------------------------------------------------------------------------------

COMPETITIVE ADVANCE

AND REVOLVING CREDIT AGREEMENT

 

ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Competitive Advance
and Revolving Credit Agreement, dated as of December 13, 2004 and effective as
of January 5, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined unless otherwise defined), among Gannett Co., Inc., the lenders parties
thereto (the “Lenders”), Bank of America, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Barclays Bank PLC, as
Documentation Agent, and (ii) becomes a party thereto, as a Lender, with a
Five-Year Commitment as set forth opposite the undersigned Lender’s name on
Schedule 1.1 to the Credit Agreement, as such amount may be changed from time to
time as provided in the Credit Agreement.

 

THE NORTHERN TRUST

By:

 

/s/ Forrest Vollrath

--------------------------------------------------------------------------------

Name:

 

Forrest Vollrath

Title:

 

Vice President

 

Dated as of December 13, 2004



--------------------------------------------------------------------------------

COMPETITIVE ADVANCE

AND REVOLVING CREDIT AGREEMENT

 

ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Competitive Advance
and Revolving Credit Agreement, dated as of December 13, 2004 and effective as
of January 5, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined unless otherwise defined), among Gannett Co., Inc., the lenders parties
thereto (the “Lenders”), Bank of America, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Barclays Bank PLC, as
Documentation Agent, and (ii) becomes a party thereto, as a Lender, with a
Five-Year Commitment as set forth opposite the undersigned Lender’s name on
Schedule 1.1 to the Credit Agreement, as such amount may be changed from time to
time as provided in the Credit Agreement.

 

SUNTRUST BANK

By:

 

/s/ Thomas C. Palmer

--------------------------------------------------------------------------------

Name:

 

Thomas C. Palmer

Title:

 

Managing Director

 

Dated as of December 10, 2004

 

 



--------------------------------------------------------------------------------

COMPETITIVE ADVANCE

AND REVOLVING CREDIT AGREEMENT

 

ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Competitive Advance
and Revolving Credit Agreement, dated as of December 13, 2004 and effective as
of January 5, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined unless otherwise defined), among Gannett Co., Inc., the lenders parties
thereto (the “Lenders”), Bank of America, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Barclays Bank PLC, as
Documentation Agent, and (ii) becomes a party thereto, as a Lender, with a
Five-Year Commitment as set forth opposite the undersigned Lender’s name on
Schedule 1.1 to the Credit Agreement, as such amount may be changed from time to
time as provided in the Credit Agreement.

 

ASSOCIATED BANK, NATIONAL ASSOCIATION

By:

 

/s/ Thomas M. Toerpe

--------------------------------------------------------------------------------

Name:

 

Thomas M. Toerpe

Title:

 

Vice President, Corporate Banking

 

Dated as of December 10, 2004

 

 



--------------------------------------------------------------------------------

COMPETITIVE ADVANCE

AND REVOLVING CREDIT AGREEMENT

 

ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Competitive Advance
and Revolving Credit Agreement, dated as of December 13, 2004 and effective as
of January 5, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined unless otherwise defined), among Gannett Co., Inc., the lenders parties
thereto (the “Lenders”), Bank of America, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Barclays Bank PLC, as
Documentation Agent, and (ii) becomes a party thereto, as a Lender, with a
Five-Year Commitment as set forth opposite the undersigned Lender’s name on
Schedule 1.1 to the Credit Agreement, as such amount may be changed from time to
time as provided in the Credit Agreement.

 

BANK OF TOKYO-MITSUBISHI TRUST COMPANY

By:

 

/s/ Karen Ossolinski

--------------------------------------------------------------------------------

Name:

 

Karen Ossolinski

Title:

 

Vice President

 

Dated as of December 13, 2004

 

 



--------------------------------------------------------------------------------

COMPETITIVE ADVANCE

AND REVOLVING CREDIT AGREEMENT

 

ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Competitive Advance
and Revolving Credit Agreement, dated as of December 13, 2004 and effective as
of January 5, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined unless otherwise defined), among Gannett Co., Inc., the lenders parties
thereto (the “Lenders”), Bank of America, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Barclays Bank PLC, as
Documentation Agent, and (ii) becomes a party thereto, as a Lender, with a
Five-Year Commitment as set forth opposite the undersigned Lender’s name on
Schedule 1.1 to the Credit Agreement, as such amount may be changed from time to
time as provided in the Credit Agreement.

 

UFJ BANK LIMITED

By:

 

/s/ John T. Feeney

--------------------------------------------------------------------------------

Name:

 

John T. Feeney

Title:

 

Vice President

 

Dated as of December 13, 2004

 

 



--------------------------------------------------------------------------------

COMPETITIVE ADVANCE

AND REVOLVING CREDIT AGREEMENT

 

ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Competitive Advance
and Revolving Credit Agreement, dated as of December 13, 2004 and effective as
of January 5, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined unless otherwise defined), among Gannett Co., Inc., the lenders parties
thereto (the “Lenders”), Bank of America, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Barclays Bank PLC, as
Documentation Agent, and (ii) becomes a party thereto, as a Lender, with a
Five-Year Commitment as set forth opposite the undersigned Lender’s name on
Schedule 1.1 to the Credit Agreement, as such amount may be changed from time to
time as provided in the Credit Agreement.

 

STANDARD FEDERAL BANK, N.A.

By:

 

/s/ Jason W. Bierlein

--------------------------------------------------------------------------------

Name:

 

Jason W. Bierlein

Title:

 

Vice President

 

Dated as of December 13, 2004



--------------------------------------------------------------------------------

COMPETITIVE ADVANCE

AND REVOLVING CREDIT AGREEMENT

 

ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Competitive Advance
and Revolving Credit Agreement, dated as of December 13, 2004 and effective as
of January 5, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined unless otherwise defined), among Gannett Co., Inc., the lenders parties
thereto (the “Lenders”), Bank of America, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Barclays Bank PLC, as
Documentation Agent, and (ii) becomes a party thereto, as a Lender, with a
Five-Year Commitment as set forth opposite the undersigned Lender’s name on
Schedule 1.1 to the Credit Agreement, as such amount may be changed from time to
time as provided in the Credit Agreement.

 

BANK OF HAWAII

By:

 

/s/ Luke Yeh

--------------------------------------------------------------------------------

Name:

 

Luke Yeh

Title:

 

Vice President

 

Dated as of December 13, 2004



--------------------------------------------------------------------------------

COMPETITIVE ADVANCE

AND REVOLVING CREDIT AGREEMENT

 

ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Competitive Advance
and Revolving Credit Agreement, dated as of December 13, 2004 and effective as
of January 5, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined unless otherwise defined), among Gannett Co., Inc., the lenders parties
thereto (the “Lenders”), Bank of America, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Barclays Bank PLC, as
Documentation Agent, and (ii) becomes a party thereto, as a Lender, with a
Five-Year Commitment as set forth opposite the undersigned Lender’s name on
Schedule 1.1 to the Credit Agreement, as such amount may be changed from time to
time as provided in the Credit Agreement.

 

MELLON BANK, N.A.

By:

 

/s/ William M. Feathers

--------------------------------------------------------------------------------

Name:

 

William M. Feathers

Title:

 

Vice President

 

Dated as of December 13, 2004



--------------------------------------------------------------------------------

COMPETITIVE ADVANCE

AND REVOLVING CREDIT AGREEMENT

 

ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Competitive Advance
and Revolving Credit Agreement, dated as of December 13, 2004 and effective as
of January 5, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined unless otherwise defined), among Gannett Co., Inc., the lenders parties
thereto (the “Lenders”), Bank of America, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Barclays Bank PLC, as
Documentation Agent, and (ii) becomes a party thereto, as a Lender, with a
Five-Year Commitment as set forth opposite the undersigned Lender’s name on
Schedule 1.1 to the Credit Agreement, as such amount may be changed from time to
time as provided in the Credit Agreement.

 

WACHOVIA BANK, N.A.

By:

 

/s/ John Brady

--------------------------------------------------------------------------------

Name:

 

John Brady

Title:

 

Director

 

Dated as of December 10, 2004



--------------------------------------------------------------------------------

COMPETITIVE ADVANCE

AND REVOLVING CREDIT AGREEMENT

 

ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Competitive Advance
and Revolving Credit Agreement, dated as of December 13, 2004 and effective as
of January 5, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined unless otherwise defined), among Gannett Co., Inc., the lenders parties
thereto (the “Lenders”), Bank of America, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Barclays Bank PLC, as
Documentation Agent, and (ii) becomes a party thereto, as a Lender, with a
Five-Year Commitment as set forth opposite the undersigned Lender’s name on
Schedule 1.1 to the Credit Agreement, as such amount may be changed from time to
time as provided in the Credit Agreement.

 

HIBERNIA NATIONAL BANK

By:

 

/s/ Rick Larsen

--------------------------------------------------------------------------------

Name:

 

Rick Larsen

Title:

 

Vice President

 

Dated as of December 10, 2004



--------------------------------------------------------------------------------

COMPETITIVE ADVANCE

AND REVOLVING CREDIT AGREEMENT

 

ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Competitive Advance
and Revolving Credit Agreement, dated as of December 13, 2004 and effective as
of January 5, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined unless otherwise defined), among Gannett Co., Inc., the lenders parties
thereto (the “Lenders”), Bank of America, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Barclays Bank PLC, as
Documentation Agent, and (ii) becomes a party thereto, as a Lender, with a
Five-Year Commitment as set forth opposite the undersigned Lender’s name on
Schedule 1.1 to the Credit Agreement, as such amount may be changed from time to
time as provided in the Credit Agreement.

 

FIFTH THIRD BANK

By:

 

/s/ David C. Melin

--------------------------------------------------------------------------------

Name:

 

David C. Melin

Title:

 

Vice President

 

Dated as of December 13, 2004



--------------------------------------------------------------------------------

COMPETITIVE ADVANCE

AND REVOLVING CREDIT AGREEMENT

 

ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Competitive Advance
and Revolving Credit Agreement, dated as of December 13, 2004 and effective as
of January 5, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined unless otherwise defined), among Gannett Co., Inc., the lenders parties
thereto (the “Lenders”), Bank of America, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Barclays Bank PLC, as
Documentation Agent, and (ii) becomes a party thereto, as a Lender, with a
Five-Year Commitment as set forth opposite the undersigned Lender’s name on
Schedule 1.1 to the Credit Agreement, as such amount may be changed from time to
time as provided in the Credit Agreement.

 

HSBC BANK USA N.A.

By:

 

/s/ Darren Pinsker

--------------------------------------------------------------------------------

Name:

 

Darren Pinsker

Title:

 

Senior Vice President

 

Dated as of December 10, 2004

 

 



--------------------------------------------------------------------------------

COMPETITIVE ADVANCE

AND REVOLVING CREDIT AGREEMENT

 

ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Competitive Advance
and Revolving Credit Agreement, dated as of December 13, 2004 and effective as
of January 5, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined unless otherwise defined), among Gannett Co., Inc., the lenders parties
thereto (the “Lenders”), Bank of America, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Barclays Bank PLC, as
Documentation Agent, and (ii) becomes a party thereto, as a Lender, with a
Five-Year Commitment as set forth opposite the undersigned Lender’s name on
Schedule 1.1 to the Credit Agreement, as such amount may be changed from time to
time as provided in the Credit Agreement.

 

LLOYDS TSB BANK PLC

By:

 

/s/ Windsor R. Davies

--------------------------------------------------------------------------------

Name:

 

Windsor R. Davies

Title:

 

Director, Corporate Banking, USA D061

By:

 

/s/ Deborah Carlson

--------------------------------------------------------------------------------

Name:

 

Deborah Carlson

Title:

 

VP & Manager - Business

   

Development Corporate Banking C103

 

Dated as of December 13, 2004

 

 



--------------------------------------------------------------------------------

COMPETITIVE ADVANCE

AND REVOLVING CREDIT AGREEMENT

 

ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Competitive Advance
and Revolving Credit Agreement, dated as of December 13, 2004 and effective as
of January 5, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined unless otherwise defined), among Gannett Co., Inc., the lenders parties
thereto (the “Lenders”), Bank of America, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Barclays Bank PLC, as
Documentation Agent, and (ii) becomes a party thereto, as a Lender, with a
Five-Year Commitment as set forth opposite the undersigned Lender’s name on
Schedule 1.1 to the Credit Agreement, as such amount may be changed from time to
time as provided in the Credit Agreement.

 

WELLS FARGO BANK, National Association

By:

 

/s/ Lori A. Ross

--------------------------------------------------------------------------------

Name:

 

Lori A. Ross

Title:

 

Vice President

 

Dated as of December 10, 2004

 

 



--------------------------------------------------------------------------------

COMPETITIVE ADVANCE

AND REVOLVING CREDIT AGREEMENT

 

ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Competitive Advance
and Revolving Credit Agreement, dated as of December 13, 2004 and effective as
of January 5, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined unless otherwise defined), among Gannett Co., Inc., the lenders parties
thereto (the “Lenders”), Bank of America, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Barclays Bank PLC, as
Documentation Agent, and (ii) becomes a party thereto, as a Lender, with a
Five-Year Commitment as set forth opposite the undersigned Lender’s name on
Schedule 1.1 to the Credit Agreement, as such amount may be changed from time to
time as provided in the Credit Agreement.

 

CITIBANK N.A.

By:

 

/s/ Catalina Satz

--------------------------------------------------------------------------------

Name:

 

Catalina Satz

Title:

 

Vice President

 

Dated as of December 13, 2004

 

 



--------------------------------------------------------------------------------

COMPETITIVE ADVANCE

AND REVOLVING CREDIT AGREEMENT

 

ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Competitive Advance
and Revolving Credit Agreement, dated as of December 13, 2004 and effective as
of January 5, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined unless otherwise defined), among Gannett Co., Inc., the lenders parties
thereto (the “Lenders”), Bank of America, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Barclays Bank PLC, as
Documentation Agent, and (ii) becomes a party thereto, as a Lender, with a
Five-Year Commitment as set forth opposite the undersigned Lender’s name on
Schedule 1.1 to the Credit Agreement, as such amount may be changed from time to
time as provided in the Credit Agreement.

 

SUMITOMO MITSUI BANKING CORPORATION

By:

 

/s/ Leo E. Pagarigan

--------------------------------------------------------------------------------

Name:

 

Leo E. Pagarigan

Title:

 

Senior Vice President

 

Dated as of December 10, 2004

 

 



--------------------------------------------------------------------------------

COMPETITIVE ADVANCE

AND REVOLVING CREDIT AGREEMENT

 

ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Competitive Advance
and Revolving Credit Agreement, dated as of December 13, 2004 and effective as
of January 5, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined unless otherwise defined), among Gannett Co., Inc., the lenders parties
thereto (the “Lenders”), Bank of America, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Barclays Bank PLC, as
Documentation Agent, and (ii) becomes a party thereto, as a Lender, with a
Five-Year Commitment as set forth opposite the undersigned Lender’s name on
Schedule 1.1 to the Credit Agreement, as such amount may be changed from time to
time as provided in the Credit Agreement.

 

KEYBANK NATIONAL ASSOCIATION

By:

 

/s/ Francis W. Lutz, Jr.

--------------------------------------------------------------------------------

Name:

 

Francis W. Lutz, Jr.

Title:

 

Vice President

 

Dated as of December 10, 2004

 

 



--------------------------------------------------------------------------------

COMPETITIVE ADVANCE

AND REVOLVING CREDIT AGREEMENT

 

ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Competitive Advance
and Revolving Credit Agreement, dated as of December 13, 2004 and effective as
of January 5, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined unless otherwise defined), among Gannett Co., Inc., the lenders parties
thereto (the “Lenders”), Bank of America, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Barclays Bank PLC, as
Documentation Agent, and (ii) becomes a party thereto, as a Lender, with a
Five-Year Commitment as set forth opposite the undersigned Lender’s name on
Schedule 1.1 to the Credit Agreement, as such amount may be changed from time to
time as provided in the Credit Agreement.

 

FIRST HAWAIIAN BANK

By:

 

/s/ Alan H. Arizumi

--------------------------------------------------------------------------------

Name:

 

Alan H. Arizumi

Title:

 

Senior Vice President

 

Dated as of December 13, 2004

 

 



--------------------------------------------------------------------------------

COMPETITIVE ADVANCE

AND REVOLVING CREDIT AGREEMENT

 

ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Competitive Advance
and Revolving Credit Agreement, dated as of December 13, 2004 and effective as
of January 5, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined unless otherwise defined), among Gannett Co., Inc., the lenders parties
thereto (the “Lenders”), Bank of America, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Barclays Bank PLC, as
Documentation Agent, and (ii) becomes a party thereto, as a Lender, with a
Five-Year Commitment as set forth opposite the undersigned Lender’s name on
Schedule 1.1 to the Credit Agreement, as such amount may be changed from time to
time as provided in the Credit Agreement.

 

BANK OF AMERICA, N.A.

By:

 

/s/ Thomas J. Kane

--------------------------------------------------------------------------------

Name:

 

Thomas J. Kane

Title:

 

Senior Vice President

 

Dated as of December 13, 2004

 

 



--------------------------------------------------------------------------------

COMPETITIVE ADVANCE

AND REVOLVING CREDIT AGREEMENT

 

ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Competitive Advance
and Revolving Credit Agreement, dated as of December 13, 2004 and effective as
of January 5, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined unless otherwise defined), among Gannett Co., Inc., the lenders parties
thereto (the “Lenders”), Bank of America, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Barclays Bank PLC, as
Documentation Agent, and (ii) becomes a party thereto, as a Lender, with a
Five-Year Commitment as set forth opposite the undersigned Lender’s name on
Schedule 1.1 to the Credit Agreement, as such amount may be changed from time to
time as provided in the Credit Agreement.

 

U.S. BANK NATIONAL ASSOCIATION

By:

 

/s/ John Franceschi

--------------------------------------------------------------------------------

Name:

 

John Franceschi

Title:

 

Vice President

 

Dated as of December 13, 2004

 

 



--------------------------------------------------------------------------------

SCHEDULE 1.1 to

CREDIT AGREEMENT

 

Commitments

 

Lenders

--------------------------------------------------------------------------------

  

Five-Year

Commitment

--------------------------------------------------------------------------------

Bank of America, N.A.

   $ 80,000,000

JPMorgan Chase Bank, N.A.

     80,000,000

Barclays Bank PLC

     50,000,000

HSBC Bank USA N.A.

     12,500,000

Citibank N.A.

     35,000,000

Wachovia Bank, N.A.

     25,000,000

Lloyds TSB Bank, plc

     62,500,000

Wells Fargo Bank, National Association

     21,875,000

SunTrust Bank

     56,250,000

The Northern Trust

     12,500,000

Bank of Tokyo-Mitsubishi Trust Company

     25,000,000

Sumitomo Mitsui Banking Corporation

     50,000,000

UFJ Bank Limited

     25,000,000

U.S. Bank National Association

     15,625,000

Fifth Third Bank

     13,750,000

Bank of Hawaii

     6,250,000

First Hawaiian Bank

     15,000,000

KeyBank National Association

     25,000,000

PNC Bank, National Association

     25,000,000

The Bank of New York

     18,750,000

Mellon Bank, N.A.

     3,125,000

Associated Bank, National Association

     15,000,000

Hibernia National Bank

     10,000,000

Standard Federal Bank, N.A.

     8,750,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total

   $ 691,875,000

 

 



--------------------------------------------------------------------------------

EXHIBIT A to the

CREDIT AGREEMENT

FORM OF ADDENDUM

 

The undersigned (i) agrees to all of the provisions of the Competitive Advance
and Revolving Credit Agreement, dated as of December 13, 2004 and effective as
of January 5, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein as therein
defined unless otherwise defined), among Gannett Co., Inc., the lenders parties
thereto (the “Lenders”), Bank of America, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Barclays Bank PLC, as
Documentation Agent, and (ii) becomes a party thereto, as a Lender, with a
Five-Year Commitment as set forth opposite the undersigned Lender’s name on
Schedule 1.1 to the Credit Agreement, as such amount may be changed from time to
time as provided in the Credit Agreement.

 

--------------------------------------------------------------------------------

(NAME OF LENDER)

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

Dated as of December     , 2004

 

 



--------------------------------------------------------------------------------

EXHIBIT B to the

CREDIT AGREEMENT

FORM OF ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Competitive Advance and Revolving Credit Agreement,
dated as of December 13, 2004 and effective as of January 5, 2005 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
terms defined therein being used herein are therein defined unless otherwise
defined), among Gannett Co., Inc., a Delaware corporation (“Gannett”), the
several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), Bank of America, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Barclays Bank PLC, as
Documentation Agent.

 

The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:

 

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to those credit facilities contained in the Credit
Agreement as are set forth on Schedule 1 hereto (individually, an “Assigned
Facility”; collectively, the “Assigned Facilities”), in a principal amount for
each Assigned Facility as set forth on Schedule 1 hereto.

 

2. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto, other than that the Assignor has not created any adverse claim upon the
interest being assigned by it hereunder and that such interest is free and clear
of any such adverse claim; and (b) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of Gannett,
any of its Subsidiaries or any other obligor or the performance or observance by
Gannett, any of its Subsidiaries or any other obligor of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto.

 

3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant thereto, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Acceptance; (c) agrees that it will,
independently and without reliance upon the Assignor, the Administrative Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

 

4. The effective date of this Assignment and Acceptance shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and Acceptance, it will be delivered
to the Administrative Agent and to Gannett for their



--------------------------------------------------------------------------------

2

 

consent (if such consent is required) and, if such consent is granted, for
acceptance and recording by the Administrative Agent pursuant to the Credit
Agreement, effective as of the Effective Date (which shall not, unless otherwise
agreed to by the Administrative Agent, be earlier than five Business Days after
the date of such acceptance and recording by the Administrative Agent). IN THE
CASE OF ASSIGNMENTS TO AN ASSIGNEE OTHER THAN AN EXISTING LENDER, THE ASSIGNOR
AND ASSIGNEE HEREBY ACKNOWLEDGE THAT THIS ASSIGNMENT SHALL NOT BE EFFECTIVE
UNTIL CONSENT FOR SUCH ASSIGNMENT IS GRANTED BY GANNETT AND THIS ASSIGNMENT IS
SIGNED BY EACH OF GANNETT AND THE ADMINISTRATIVE AGENT; PROVIDED THAT THE
CONSENT AND SIGNATURE OF GANNETT IS NOT REQUIRED IF AN EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING.

 

5. Upon such consent, acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to or on or
after the Effective Date. The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Administrative Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves.

 

6. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Lender thereunder and shall be bound by the
provisions thereof and (b) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

 

7. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.



--------------------------------------------------------------------------------

3

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

 



--------------------------------------------------------------------------------

4

 

Schedule 1

 

Facility Assigned

--------------------------------------------------------------------------------

   Principal Amount
Assigned


--------------------------------------------------------------------------------

  

Percentage Assigned of Facility

(set forth, to at least 8 decimals,
as a percentage of the aggregate
Facility)

--------------------------------------------------------------------------------

Five-Year Facility:

   $      %

Incremental Facility:

           

 

Effective Date of Assignment:                  ,         

 

[Name of Assignor], as Assignor

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

[Name of Assignee], as Assignee

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

The undersigned hereby consent to the within assignment:

 

GANNETT CO., INC.

  

BANK OF AMERICA, N.A., as

        

Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

  

By:

 

 

--------------------------------------------------------------------------------

Name:

      

Name:

   

Title:

      

Title:

   



--------------------------------------------------------------------------------

EXHIBIT C-1 to the

CREDIT AGREEMENT

 

FORM OF COMPETITIVE BID REQUEST

 

Bank of America, N.A., as Administrative

Agent for the Lenders referred to below

335 Madison Avenue

New York, NY 10017

 

            ,     

 

Attention:

 

Dear Ladies and Gentlemen:

 

The undersigned, Gannett Co., Inc. (“Gannett”), refers to the Competitive
Advance and Revolving Credit Agreement, dated as of December 13, 2004 and
effective as of January 5, 2005 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”; terms defined therein being used
herein are therein defined unless otherwise defined), among Gannett, the several
banks and other financial institutions or entities from time to time parties
thereto (the “Lenders”), Bank of America, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Barclays Bank PLC, as
Documentation Agent. Gannett hereby gives you notice pursuant to subsection
2.3(b) of the Credit Agreement that it requests a Competitive Loan under the
Credit Agreement, and in that connection sets forth below the terms on which
such Competitive Loan is requested to be made:

 

(A)    Facility under which Competitive Borrowing is to be made   

 

___________________________

(B)    Borrowing Date   

 

___________________________

(C)    Principal Amount of Competitive Borrowing1   

 

___________________________

(D)    Interest rate basis2   

 

___________________________

(E)    Interest Period and the last day thereof3   

 

___________________________

 

--------------------------------------------------------------------------------

1 Not less than $10,000,000 (and in integral multiples of $1,000,000 in excess
thereof) or greater than the excess, if any, of the aggregate Five-Year
Commitments or Incremental Facility Commitments, as applicable, over the
aggregate principal amount of all Five-Year Loans or Incremental Loans, as
applicable, outstanding immediately prior to the making of such requested
Competitive Borrowing.

2 Eurodollar Competitive Loan or Fixed Rate Loan.

3 Which shall be subject to the definition of “Interest Period” and end on or
before the Five-Year Termination Date or Incremental Facility Maturity Date, as
applicable.



--------------------------------------------------------------------------------

2

 

Very truly yours,

GANNETT CO., INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

EXHIBIT C-2 to the

CREDIT AGREEMENT

 

FORM OF INVITATION FOR COMPETITIVE BIDS

 

[Name of Lender]

[Address]

 

            ,     

 

Attention:

 

Dear Ladies and Gentlemen:

 

Reference is made to the Competitive Advance and Revolving Credit Agreement,
dated as of December 13, 2004 and effective as of January 5, 2005 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
terms defined therein being used herein are therein defined unless otherwise
defined), among Gannett Co., Inc. (“Gannett”), the several banks and other
financial institutions or entities from time to time parties thereto, Bank of
America, N.A., as Administrative Agent, JPMorgan Chase Bank, N.A., as
Syndication Agent, and Barclays Bank PLC, as Documentation Agents. Gannett made
a Competitive Bid Request on             ,     , pursuant to subsection 2.3(b)
of the Credit Agreement, and in that connection you are invited to submit a
Competitive Bid by [Date]/[Time].4 Your Competitive Bid must comply with
subsection 2.3(d) of the Credit Agreement and the terms set forth below on which
the Competitive Bid Request was made:

 

(A)    Facility under which Competitive Borrowing is to be made   

 

___________________________

(B)    Borrowing Date   

 

___________________________

(C)    Principal Amount of Competitive Borrowing   

 

___________________________

(D)    Interest rate basis5   

 

___________________________

(E)    Interest Period and the last day thereof6   

 

___________________________

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

--------------------------------------------------------------------------------

4 The Competitive Bid must be received by the Administrative Agent (i) in the
case of Eurodollar Competitive Loans, not later than 9:30 A.M. (Dallas, TX time)
three Business Days prior to the proposed Borrowing Date, and (ii) in the case
of Fixed Rate Loans, not later than 9:30 A.M. (Dallas, TX time) on the proposed
Borrowing Date.

5 Eurodollar Competitive Loan or Fixed Rate Loan.

6 Which shall be subject to the definition of “Interest Period” and end on or
before the Five-Year Termination Date or Incremental Facility Maturity Date, as
applicable.



--------------------------------------------------------------------------------

EXHIBIT C-3 to the

CREDIT AGREEMENT

 

FORM OF COMPETITIVE BID

 

Bank of America, N.A., as Administrative

Agent for the Lenders referred to below

335 Madison Avenue

New York, NY 10017

 

            ,     

 

Attention:

 

Dear Ladies and Gentlemen:

 

The undersigned, [Name of Lender], refers to the Competitive Advance and
Revolving Credit Agreement, dated as of December 13, 2004 and effective as of
January 5, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; terms defined therein being used herein are
therein defined unless otherwise defined), among Gannett Co., Inc. (“Gannett”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), Bank of America, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Barclays Bank PLC, as
Documentation Agents. The undersigned hereby makes a Competitive Bid pursuant to
subsection 2.3(d) of the Credit Agreement, in response to the Competitive Bid
Request made by Gannett on             ,     , and in that connection sets forth
below the terms on which such Competitive Bid is made:

 

(A)    Facility under which Competitive Borrowing is to be made   

 

___________________________

(B)    Borrowing Date   

 

___________________________

(C)    Principal Amount1   

 

___________________________

(D)    Competitive Bid Rate2   

 

___________________________

(E)    Interest Period and the last day thereof   

 

___________________________

--------------------------------------------------------------------------------

1 Not less than $5,000,000 or greater than the requested Competitive Borrowing
and in integral multiples of $1,000,000 and may be subject to limitation as to
the maximum aggregate principal amount of Competitive Loans for which offers
made by such quoting Lender may be accepted. Up to five separate offers may be
included with respect to each Interest Period.

2 i.e., Eurodollar Rate + or - __%, in the case of Eurodollar Competitive Loans
or __%, in the case of Fixed Rate Loans, in each case specified in increments of
1/10,000th of 1%.



--------------------------------------------------------------------------------

2

 

The undersigned hereby confirms that the above offer(s) are irrevocable and that
it is prepared, subject to the conditions set forth in the Credit Agreement, to
extend credit to Gannett upon acceptance by Gannett of this bid in accordance
with subsection 2.3(f) of the Credit Agreement.

 

Very truly yours,

[NAME OF LENDER]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

 



--------------------------------------------------------------------------------

EXHIBIT C-4 to the

CREDIT AGREEMENT

 

FORM OF COMPETITIVE BID ACCEPT/REJECT LETTER

 

            ,     

 

Bank of America, N.A., as Administrative

Agent for the Lenders referred to below

335 Madison Avenue

New York, NY 10017

 

Attention:

 

Dear Ladies and Gentlemen:

 

The undersigned, Gannett Co., Inc. (“Gannett”), refers to the Competitive
Advance and Revolving Credit Agreement, dated as of December 13, 2004 and
effective as of January 5, 2005 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”; terms defined therein being used
herein are therein defined unless otherwise defined), among Gannett, the several
banks and other financial institutions or entities from time to time parties
thereto, Bank of America, N.A., as Administrative Agent, JPMorgan Chase Bank,
N.A., as Syndication Agent, and Barclays Bank PLC, as Documentation Agent.

 

In accordance with subsection 2.3(e) of the Credit Agreement, we have received a
summary of bids in connection with our Competitive Bid Request dated
            ,      and in accordance with subsection 2.3(f) of the Credit
Agreement, we hereby accept the following bids:

 

Principal Amount


--------------------------------------------------------------------------------

  Fixed Rate/Margin


--------------------------------------------------------------------------------

  Maturity Date


--------------------------------------------------------------------------------

  Lender


--------------------------------------------------------------------------------

$   [%]/[+/-.__%]        

 

We hereby reject the following bids:

 

Principal Amount


--------------------------------------------------------------------------------

  Fixed Rate/Margin


--------------------------------------------------------------------------------

  Maturity Date


--------------------------------------------------------------------------------

  Lender


--------------------------------------------------------------------------------

$   [%]/[+/-.__%]        

 

The $              should be deposited in Bank of America, N.A. account number
[            ] on [date].



--------------------------------------------------------------------------------

2

 

Upon acceptance of any or all of the Loans offered by the Lenders in response to
this request, Gannett shall be deemed to have represented and warranted that the
conditions to lending specified in Article IV of the Credit Agreement have been
satisfied.

 

Very truly yours,

GANNETT CO., INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

 



--------------------------------------------------------------------------------

EXHIBIT D-1 to the

CREDIT AGREEMENT

 

FORM OF NEW LENDER SUPPLEMENT

 

SUPPLEMENT, dated                     , to the Competitive Advance and Revolving
Credit Agreement, dated as of December 13, 2004 and effective as of January 5,
2005 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”; terms defined therein being used herein are therein defined
unless otherwise defined), among Gannett Co., Inc., a Delaware corporation
(“Gannett”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), Bank of America, N.A., as
Administrative Agent, JPMorgan Chase Bank, N.A., as Syndication Agent, and
Barclays Bank PLC, as Documentation Agent.

 

W I T N E S S E T H :

 

WHEREAS, the Credit Agreement provides in Section 2.1(e) thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
in connection with any transaction described in Section 2.1(d) thereof with the
consent of Gannett and the Administrative Agent (which consent, in the case of
the Administrative Agent, shall not be unreasonably withheld) by executing and
delivering to Gannett and the Administrative Agent a supplement to the Credit
Agreement in substantially the form of this Supplement; and

 

WHEREAS, the undersigned now desires to become a party to the Credit Agreement;

 

NOW, THEREFORE, the undersigned hereby agrees as follows:

 

1. The undersigned agrees to be bound by the provisions of the Credit Agreement,
and agrees that it shall, on the date this Supplement is accepted by Gannett and
the Administrative Agent, become a Lender for all purposes of the Credit
Agreement to the same extent as if originally a party thereto, with [Five-Year
Commitments of $            ] [Incremental Facility Commitments of
$            ].

 

2. The undersigned (a) represents and warrants that it is legally authorized to
enter into this Supplement; (b) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements referred to
in Section 3.2 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it has made and will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement or any instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any instrument or document furnished pursuant hereto or thereto as
are delegated to the Administrative Agent by the terms thereof, together with
such powers as are incidental thereto; and (e) agrees that it will be bound by
the provisions of the Credit Agreement and will perform in accordance with its
terms all the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender including, without limitation, if it
is organized under the laws of a jurisdiction outside the United States, its
obligation pursuant to Section 2.15(d) of the Credit Agreement.

 

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

___________________________

 

___________________________

 

___________________________



--------------------------------------------------------------------------------

2

 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

[INSERT NAME OF LENDER]

By:

 

 

--------------------------------------------------------------------------------

Title:

   

 

Accepted this      day of

            ,     .

 

GANNETT CO., INC.

By

 

 

--------------------------------------------------------------------------------

Title:

   

 

Accepted this      day of

            ,     .

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By

 

 

--------------------------------------------------------------------------------

Title:

   



--------------------------------------------------------------------------------

EXHIBIT D-2 to the

CREDIT AGREEMENT

 

FORM OF INCREMENTAL FACILITY ACTIVATION NOTICE

 

To: BANK OF AMERICA, N.A.,

as Administrative Agent under the Credit Agreement referred to below

 

Reference is hereby made to the Competitive Advance and Revolving Credit
Agreement, dated as of December 13, 2004 and effective as of January 5, 2005 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms defined therein being used herein are therein defined unless
otherwise defined), among Gannett Co., Inc., a Delaware corporation (“Gannett”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), Bank of America, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Barclays Bank PLC, as
Documentation Agent.

 

This notice is an Incremental Facility Activation Notice referred to in the
Credit Agreement, and Gannett and each of the Lenders party hereto hereby notify
you that:

 

  1. Each Lender party hereto agrees to make or increase the amount of its
[Five-Year Commitment] [Incremental Facility Commitment] as set forth opposite
such Lender’s name below under the caption “Incremental Facility Amount”.

 

  2. The Incremental Facility Closing Date is             .

 

  [3. The Incremental Facility Maturity Date is             .]

 

    GANNETT CO., INC.     By:  

 

--------------------------------------------------------------------------------

    Name:         Title:     Incremental Facility Amount   [NAME OF LENDER] $  
          By:  

 

--------------------------------------------------------------------------------

    Name:         Title:    

 

CONSENTED TO:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

 



--------------------------------------------------------------------------------

EXHIBIT E to the

CREDIT AGREEMENT

 

FORM OF EXEMPTION CERTIFICATE

 

Reference is made to the Competitive Advance and Revolving Credit Agreement,
dated as of December 13, 2004 and effective as of January 5, 2005 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
terms defined therein being used herein are therein defined unless otherwise
defined), among Gannett Co., Inc., a Delaware corporation (“Gannett”), the
several banks and other financial institutions or entities from time to time
parties thereto, Bank of America, N.A., as Administrative Agent, JPMorgan Chase
Bank, N.A., as Syndication Agent, and Barclays Bank PLC, as Documentation Agent.
[Name of Non-U.S. Person] (the “Lender”) is providing this certificate pursuant
to subsection 2.15(d) of the Credit Agreement. The Lender hereby represents and
warrants that:

 

1. The Lender is the sole record and beneficial owner of the Loans in respect of
which it is providing this certificate.

 

2. The Lender is not a “bank” for purposes of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Lender represents and warrants that:

 

(a) the Lender is not subject to regulatory or other legal requirements as a
bank in any jurisdiction; and

 

(b) the Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any governmental authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements.

 

3. The Lender meets all of the requirements under Code Section 871(a) or 881(c)
to be eligible for a complete exemption from withholding of taxes on interest
payments made to it under the Credit Agreement (i.e., Gannett will not be
required to withhold any amounts under U.S. tax law with respect to such
interest payments), including without limitation that it is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of Gannett
and is not a controlled foreign corporation related to Gannett (within the
meaning of Section 864(d)(4) of the Code).

 

4. The Lender shall promptly notify Gannett and the Administrative Agent if any
of the representations and warranties made herein are no longer true and
correct.

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
     day of                     ,         .

 

[NAME OF LENDER] By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

 



--------------------------------------------------------------------------------

EXHIBIT F to the

CREDIT AGREEMENT

 

FORM OF OPINION OF NIXON PEABODY LLP

 

[Letterhead of Nixon Peabody LLP]

 

                                                         [DATE]

 

To the Lenders parties to the Competitive Advance

and Revolving Credit Agreement dated as of

December 13, 2004 and effective as of January 5, 2005,

among Gannett Co., Inc., the Lenders parties thereto.

Bank of America, N.A., as Administrative Agent,

JPMorgan Chase Bank, N.A., as Syndication Agent, and

Barclays Bank PLC, as Documentation Agent

 

Ladies and Gentlemen:

 

We are counsel to Gannett Co., Inc., a Delaware corporation (“Gannett”), and as
such we are familiar with the Competitive Advance and Revolving Credit
Agreement, dated as of December 13, 2004 and effective as of January 5, 2005,
among Gannett, the several lenders from time to time parties thereto (the
“Lenders”), Bank of America, N.A., as Administrative Agent (the “Administrative
Agent”), JPMorgan Chase Bank, N.A., as Syndication Agent, and Barclays Bank PLC,
as Documentation Agent (the “Credit Agreement”). Capitalized terms defined in
the Credit Agreement are used herein with the respective meanings assigned to
such terms in the Credit Agreement.

 

In connection with this opinion, we have examined, among other documents, an
executed copy of the Credit Agreement and Gannett’s Restated Certificate of
Incorporation, as amended, and By-laws, as amended. Subject to the assumptions
and qualifications contained herein, we also have examined originals or copies,
certified or otherwise identified to our satisfaction, of such other documents,
and made such investigations of law, as we have deemed necessary or appropriate
as a basis for the opinions expressed below. We also have relied upon
certificates and other documents from public officials.

 

In rendering the following opinions, we have assumed, without investigation, the
authenticity of any document or other instrument submitted to us as an original,
the conformity to the originals of any document or other instrument submitted to
us as a copy, the legal capacity of natural persons, and the genuineness of all
signatures on such originals or copies.

 

We express no opinion herein as to (i) any provisions of the Credit Agreement
which provide for indemnification, waiver or release to the extent such
provisions may be limited or rendered, unenforceable, in whole or in part, by
securities laws, criminal statutes or other laws or the policies underlying such
laws and by the effect of general rules of contract law that limit the
enforceability of provisions releasing, exculpating or exempting a party from,
or requiring indemnification for liability for action or inaction, to the extent
the action or inaction involves gross negligence, recklessness, willful
misconduct or unlawful conduct, or (ii) the waiver of inconvenient forum or any
claim that venue is improper or provisions relating to subject matter
jurisdiction of the courts set forth in the Credit Agreement.



--------------------------------------------------------------------------------

2

 

The phrase “to our knowledge,” when used herein, means that our opinion is based
solely on matters within the actual knowledge of attorneys in the firm who have
been involved in the preparation of this opinion and the Credit Agreement.

 

Members of our firm involved in the preparation of this opinion are licensed to
practice law in the State of New York and we do not purport to be experts on, or
to express any opinion herein concerning, any law other than the laws of the
State of New York, the General Corporation Law of the State of Delaware and the
Federal law of the United States.

 

Based upon and subject to the foregoing and the other assumptions and
qualifications contained herein, we are of the opinion that:

 

1. Gannett is a corporation duly organized, validly existing and in good
standing under the laws of Delaware and is duly qualified to do business as a
foreign corporation, and Gannett is in good standing in all states in which it
owns substantial properties or in which it conducts substantial business or in
which qualification is necessary in order that the business or financial
condition of Gannett and its Subsidiaries, taken as a whole, be not Materially
adversely affected.

 

2. To our knowledge, there are no actions, suits or proceedings pending or
threatened against or affecting Gannett or any of its Subsidiaries in or before
any court or foreign or domestic government instrumentality, and neither Gannett
nor any of its Subsidiaries is in default in respect of any order of any such
court or governmental instrumentality which, in any such case, in the opinion of
Gannett, are Material.

 

3. Neither the execution and delivery of the Credit Agreement, the consummation
of the transactions therein contemplated nor compliance with the terms and
provisions thereof will conflict with or result in breach of any of the
provisions of the Restated Certificate of Incorporation, as amended, or the
By-Laws, as amended, of Gannett or, to our knowledge and based on reasonable
inquiries made of corporate officers, of any law or of any regulation or order
of any court or governmental instrumentality or any material agreement or
instrument by which Gannett is bound or constitute a default thereunder or
result in the creation or imposition of any lien, charge or encumbrance of any
nature whatsoever not permitted under Section 6.1 of the Credit Agreement upon
any of the property of Gannett.

 

4. The execution and delivery of the Credit Agreement and the making of all
Borrowings contemplated or permitted by the provisions thereof have been duly
authorized by all necessary corporate action on the part of Gannett; and the
Credit Agreement has been duly and validly executed and delivered by Gannett.
The Credit Agreement constitutes a valid and legally binding agreement of
Gannett enforceable in accordance with its terms and the Borrowings, when duly
made, will constitute valid and legally binding obligations of Gannett
enforceable in accordance with the terms thereof and of the Credit Agreement,
except as limited by applicable bankruptcy, insolvency, moratorium,
reorganization or other laws, judicial decisions or principles of equity
relating to or affecting the enforcement of creditors’ rights or contractual
obligations generally.

 

In rendering the foregoing opinions, we have relied upon the certificates of
officers of Gannett as to factual matters, including (i) the nature and location
of the property of Gannett, (ii) the agreements and instruments to which Gannett
and/or its Subsidiaries is a party which are material, and (iii) the existence
of Material pending or threatened actions, suits or proceedings or orders of any
court or governmental instrumentality and other information from such officers.
We have not independently investigated or verified the information represented
in such certificates provided to us and do not opine as to the accuracy thereof.

 

Very truly yours,



--------------------------------------------------------------------------------

EXHIBIT G to the

CREDIT AGREEMENT

 

FORM OF COMPLIANCE CERTIFICATE

 

[Use for quarterly report]    The undersigned, an officer of Gannett Co., Inc.
(“Gannett”), has executed this Certificate on behalf of Gannett pursuant to
Section 5.1(a) of the Competitive Advance and Revolving Credit Agreement, dated
as of December 13, 2004 and effective as of January 5, 2005 (the “Agreement”),
among Gannett, the several banks and other financial institutions or entities
from time to time parties thereto, Bank of America, N.A., as Administrative
Agent, JPMorgan Chase Bank, N.A., as Syndication Agent, and Barclays Bank PLC,
as Documentation Agents. The undersigned has reviewed Gannett’s activities
during the preceding fiscal quarter, which has consisted solely of a review of
the unaudited consolidated financial statements of Gannett for said fiscal
quarter. [Use for annual report]    The undersigned, an officer of Gannett Co.,
Inc. (“Gannett”) has executed this Certificate on behalf of Gannett pursuant to
Section 5.1(b) of the Competitive Advance and Revolving Credit Agreement, dated
as of December 13, 2004 and effective as of January 5, 2005 (the “Agreement”),
among Gannett, the several banks and other financial institutions or entities
from time to time parties thereto, Bank of America, N.A., as Administrative
Agent, JPMorgan Chase Bank, N.A., as Syndication Agent, and Barclays Bank PLC,
as Documentation Agents. The undersigned has reviewed the activities of Gannett
and its Subsidiaries during the preceding fiscal year, which has consisted
solely of a review of the audited consolidated financial statements of Gannett
for said fiscal year.

[Use for quarterly and

annual report]

   At              the Total Shareholders’ Equity is             .

 

The undersigned hereby CERTIFIES THAT, based upon the review described above and
a review of the Agreement, nothing came to the undersigned’s attention which
caused the undersigned to believe that (i) Gannett has not fulfilled all of its
obligations under the Agreement or (ii) there has occurred an Event of Default
as defined in said Agreement, or any condition, event or act, which with notice
or lapse of time or both, would constitute an Event of Default, which has not
been cured pursuant to the provisions of the Agreement.

 

GANNETT CO., INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   